Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 1 of 83




                  EXHIBIT 1
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 2 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 3 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 4 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 5 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 6 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 7 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 8 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 9 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 10 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 11 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 12 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 13 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 14 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 15 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 16 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 17 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 18 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 19 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 20 of 83
                                   Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 21 of 83




                                                                              Exhibit 1
                                                                          Vaughn Index
                                           Judicial Watch v. Department of State (No. 15-cv-00687)

                                                               FOIA Request F-2015-050561

               Document               Page                                                                                                      Release
Document       Type                 Number                     Date    Sender(s)/Recipient(s)                                                   Decision      Exemption(s)


                                                                                                                                                 (b)(5)
                                                                                                                                     Release in Deliberative
                                                                                                                                     Part        Process
C05760713      Email                      1           10/18/2009 Department of State (“DOS”) officials                               (“RIP”)     Privilege (“DPP”)
DESCRIPTION: The Department of State (“Department”) withheld a Department official’s analysis of a news article and an opinion derived from that analysis
regarding how the Department should address public messaging about policy concerning Afghanistan and Pakistan. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s public messaging
on sensitive policy matters. Disclosure of this information would chill the exchange of information necessary to the Department’s comprehensive and accurate
engagement with the public on foreign policy matters of interest. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.


C05764391       Email                      1 10/19-10/20/2009 DOS officials                                                          RIP            (b)(5) DPP
DESCRIPTION: The Department withheld information regarding proposed anticipated changes to planned outreach by the U.S. Government to a foreign
government official, including an alternative option for the event. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege because it is pre-decisional and deliberative with respect to a communication with a foreign government official. Disclosure of this information
would chill the exchange of information necessary to prepare effective communications with foreign governments. The Department conducted a thorough review
of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.



    1
     In this Vaughn Index, the Department of State has identified and described only those exemptions and bases for withholding that Plaintiff has elected to dispute.
    Some documents in the Vaughn Index contain information withheld pursuant to other exemptions or other bases that are not in dispute, and those exemptions and
    bases are not described in the Index.
                                                                                    1
                                                                                                                                   Judicial Watch v. Dep’t of State
                                                                                                                                                        15-cv-687
                                                                                                                                                     Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 22 of 83



C05765164       Email                     1           11/5/2009 DOS officials                                                     RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a detailed description of U.S. Government officials’ revisions to a memorandum regarding the Middle East, a
Department official’s proposals regarding related issues to consider, and the Department official’s recommendation to former Secretary Clinton about points to
raise at a planned interagency meeting. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is
pre-decisional and deliberative with respect to the Department and U.S. Government’s positions on policy matters in the Middle East. Disclosure of this
information would chill the exchange of information necessary to the U.S. Government’s development of well-informed foreign policy in a sensitive region. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05766381        Email                     1            12/21/2009                                                                   RIP
C05766380        Email                     1            12/21/2009 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: Document C05766380 is subsumed in Document C05766381. In each of these documents, the Department withheld information about
deliberations regarding the Department’s budget, including details about discussions with the Office of Management and Budget, proposed actions, a Department
official’s assessment of that proposal, prioritization of certain issues, and requested follow-on action. In Document C05766381, the Department also withheld
information about the interagency, deliberative process of developing a budget proposal, as well as proposed or anticipated dollar amounts. This information is
pre-decisional and deliberative with respect to the Department’s budget proposal. Disclosure of this information would chill the exchange of information within the
Executive Branch necessary to developing a unified position on important budgetary issues. The Department conducted a thorough review of the documents and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.


C05767896        Email                     1           3/3/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld proposed talking points for potential use in engaging with members of Congress regarding the Department’s views on
a legislative action under consideration. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is
pre-decisional and deliberative with respect to the Department’s communications to Congress on a sensitive matter. Disclosure of this information would chill the
exchange of information within the Executive Branch necessary to providing comprehensive input on significant potential legislative actions. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05767923        Email                      1            1/14/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld Department officials’ recommendations regarding Secretary Clinton’s and the U.S. Government’s engagement with
Haiti, as well as details of potential engagement under consideration by the U.S. Government and analysis of those potential actions. The Department withheld
this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to U.S. Government
officials’ engagement with Haiti. Disclosure of this information would chill the exchange of information necessary to the developing strategy for outreach to foreign
governments on issues of importance to the U.S. Government. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.



                                                                               2
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 23 of 83



C05768053       Email                     1            4/2/2010 DOS officials                                                         RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendation regarding how Secretary Clinton should publicly address a sensitive foreign
policy matter regarding Afghanistan. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the Department’s public position on U.S. policy toward Afghanistan. Disclosure of this information would chill the
exchange of information necessary for the Department to compile comprehensive and accurate information for delivery to the public on sensitive foreign policy
matters. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may
be reasonably segregated and released.

C05768058     Email                       1             4/2/2010 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendation regarding talking points for potential use by Secretary Clinton on a call with a
foreign government official regarding a development in Afghanistan, as well as the text of a proposed talking point. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the content of Secretary Clinton’s
message on a call to a foreign leader. Disclosure of this information would chill the exchange of information necessary for the Department to prepare for
communications with foreign governments on sensitive issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768084       Email                     2            4/3/2010 DOS officials                                                        RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s detailed assessment of the interagency approach to policy in South Asia, including his critique,
opinions, and recommendations for improvement and follow-up action, as well as proposed talking points for engagement by senior Department officials. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the U.S. Government’s approach to policy in a sensitive region. Disclosure of this information would chill the exchange of experts’ recommendations and ideas for
policy solutions in important regions. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05768157      Email                       1            3/18/2010                                                                       RIP
C05775035      Email                       1      3/18-3/19/2010 DOS officials                                                          RIP           (b)(5) DPP
DESCRIPTION: Document C05768157 is subsumed in Document C05775035. In each of these documents, the Department withheld points conveyed by a
Department official for Secretary Clinton’s consideration in developing policy vis-à-vis Israel. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to U.S. policy toward Israel. Disclosure of this
information would chill the exchange of information necessary to the U.S. Government’s development of well-informed foreign policy. The Department conducted
a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05768465    Email                    1             3/21/2010                                                                   RIP
C05768461    Email                    1             3/21/2010 DOS officials                                                     RIP           (b)(5) DPP
DESCRIPTION: Document C05768461 is subsumed in Document C05768465. In each of these documents, the Department withheld a Department official’s
recommendations regarding Secretary Clinton’s interagency engagement on Israel-related policy, including suggested points for Secretary Clinton to convey. In

                                                                             3
                                                                                                                        Judicial Watch v. Dep’t of State
                                                                                                                                             15-cv-687
                                                                                                                                          Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 24 of 83



Document C05768465, the Department withheld Secretary Clinton’s opinions regarding the Department official’s recommendations. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s
engagement with the interagency and U.S. policy toward Israel. Disclosure of this information would chill the exchange of information necessary to the U.S.
Government’s development of well-informed foreign policy. The Department conducted a thorough review of the documents and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768576       Email                     1            3/11/2010 DOS officials                                                       RIP            (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding possible responses to an ongoing issue in the Middle East under
Exemption 5 pursuant to the deliberative process privilege. The document recommends specific actions and evaluates the pros and cons of those actions. This
information is pre-decisional and deliberative with respect to the Department’s response to a sensitive issue in the Middle East. Disclosure of this information
would chill the exchange of experts’ views and recommendations regarding policy in an important region. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768625       Email                     1            3/22/2010 DOS officials                                                           RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about Secretary Clinton’s possible participation in an event, including factors to consider in evaluating
whether or not the Secretary would attend. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. This
information is pre-decisional and deliberative with respect to Secretary Clinton’s possible participation in the event. Disclosure of this information would chill the
Department’s deliberations about how it should publicly engage on foreign policy matters. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768641       Email                     1             5/1/2010 DOS officials                                                      RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department adviser's analysis of Secretary Clinton's proposed foreign policy framework and recommendations about
how to proceed implementing the strategy, including recommendations about how to engage with other components of the Executive Branch and suggestions
about how to structure the U.S. Government's foreign policy apparatus. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege because it is pre-decisional and deliberative with respect to the foreign policy framework supported by the Department and the Department’s
engagement with the interagency. Release of this information would chill the exchange of ideas and recommendations necessary to developing effective
policymaking. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C05768717       Email                     1            4/25/2010 DOS officials                                                        RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s opinion regarding a draft of the National Security Strategy document for Secretary Clinton’s
review, including with respect to interagency structure and opinion of positions taken by Secretary Clinton and the U.S. Government. The Department withheld
this information under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to Secretary
Clinton’s engagement with the interagency and the National Security Strategy. Release of this information would chill the exchange of ideas and
recommendations necessary to developing effective policymaking. The Department conducted a thorough review of the document and determined that there is
no additional meaningful, non-exempt information that may be reasonably segregated and released.


                                                                                4
                                                                                                                            Judicial Watch v. Dep’t of State
                                                                                                                                                 15-cv-687
                                                                                                                                              Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 25 of 83



C05768896         Email                   1             3/21/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld Secretary Clinton’s question and recommendation about a draft letter proposed to be sent to a foreign government
official, as well as another Department official’s update on the status of the draft letter within the Department and his recommendation regarding its delivery after
Secretary Clinton finalized it. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to a communication to foreign government official. Disclosure of this information would chill the exchange of information
necessary to the U.S. Government’s development of well-informed foreign policy. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768904        Email                    1           3/25/2010 DOS officials                                                        RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion between Department officials about an upcoming interagency meeting, including a question about topics to
be discussed at the meeting, a Department official’s suggestions of issues to cover, and recommended actions for Secretary Clinton to take on several different
foreign policy issues. The suggested issues reflect the Department official’s opinions and recommendations on such matters. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to topics to be covered at
an interagency meeting and the U.S. Government’s position on particular policy matters. Disclosure of this information would chill the exchange of information
necessary to the U.S. Government’s development of well-informed foreign policy. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768948       Email                      1           3/25/2010 DOS officials                                                       RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendation regarding how to address an issue concerning Richard Holbrooke and an
appraisal of his performance, as well as an issue related to the organization of the Department and potential reforms. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s position regarding
these issues. Disclosure of this information would chill the exchange of information necessary to the U.S. Government’s development of effective foreign policy.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05776677       Email                      1            6/20/2010                                                                    RIP
C05769097       Email                      1            6/20/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: Document C05769097 is subsumed in Document C05776677. In each document, the Department withheld information about a developing public
statement on a matter in Central Asia, as well as proposals and recommendations regarding related public statements. The Department also withheld information
about developing statements on a matter concerning Iran and a recommended course of action. In Document C05776677, the Department also withheld a
recommendation from Secretary Clinton regarding the content of the statements. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s public statements on sensitive foreign policy
matters. Disclosure of this information would chill the exchange of information necessary to the U.S. Government’s development of well-informed foreign policy.
The Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.



                                                                               5
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 26 of 83



C05769267       Email                     2              5/4/2010 DOS, USAID officials                                                RIP        (b)(5) DPP
DESCRIPTION: The Department withheld a USAID official’s notes from calls with officials at the American Red Cross, which are comprised of selected facts
compiled to inform the Executive Branch’s decision-making on assistance to Haiti following the 2010 earthquake. The Department also withheld a U.S.
government official’s recommendation about how to further engage with Red Cross on Haiti relief efforts. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s engagement with
partners regarding assistance to Haiti. Disclosure of this information would chill the exchange of information necessary to the U.S. Government’s development of
well-informed foreign policy. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05769645        Email                     1               6/4/2010                                                                      RIP
C05775067        Email                     1               6/4/2010                                                                      RIP
C05775070        Email                     1               6/4/2010                                                                      RIP
C05775069        Email                     1               6/4/2010 DOS officials                                                        RIP         (b)(5) DPP
DESCRIPTION: Document C05769645 is subsumed in Documents C05775067 and C05775070. Document C05775069 contains the same initial email as the
other documents but contains a unique top email. In each of these documents, the Department withheld discussion about a proposed call with a foreign
government official in East Asia, including information about the possible call participants and time of the call. In Document C05775070, the Department also
withheld information about potential calls with officials from other countries in the Middle East and Africa, including the Secretary’s discussions about who from
the United States Government would participate in those calls. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege. This information is pre-decisional and deliberative with respect to U.S. Government communications with foreign governments. Disclosure of this
information would chill the exchange of information necessary to the U.S. Government’s development of well-informed foreign policy. The Department conducted
a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05769798       Email                      1            6/8/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a readout of a meeting between senior administration officials, including selected facts that reflect several then-
developing, wide-ranging policy matters and the opinions and recommendations of multiple U.S. Government officials and/or components on matters pertaining to
personnel appointments, pending litigation, public communications, and foreign policy. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s positions on the issues proposed for
discussion. Its disclosure would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05769827       Email                      1           2/10/2010                                                                      RIP
C05773849       Email                      1           2/10/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: Document C05769827 is subsumed in Document C05773849. In each of these documents, the Department withheld information about a
prospective meeting between Secretary Clinton and a U.S. Government official. The withheld information includes a Department official’s proposed topics to
cover, analysis of those topics, and recommendations regarding how to proceed. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to topics to be covered at an interagency meeting and the U.S.

                                                                             6
                                                                                                                        Judicial Watch v. Dep’t of State
                                                                                                                                             15-cv-687
                                                                                                                                          Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 27 of 83



Government’s position on those topics. Disclosure of this information would chill the Executive Branch’s deliberative processes. The Department conducted a
thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05770060      Email                      1           6/19/2010 DOS officials                                                        RIP            (b)(5) DPP
DESCRIPTION: The Department withheld information regarding U.S. Government’s ongoing engagement with partners on Israeli-Palestinian issues. The
withheld information includes the goal of engagement with a particular partner, possible courses of action with other partners, and potential follow-up action
contingent upon other events. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the Department’s engagement with partners on a sensitive foreign policy matter. Its disclosure would harm the
Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.


C05770124        Email                   1             6/29/2010 DOS officials                                                       RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about a proposal concerning U.S. foreign policy vis-à-vis Afghanistan, including the details of the proposal
under consideration by the Department, a Department official’s assessment of the proposal, and her recommendations about how to proceed. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the
Department’s policies vis-à-vis Afghanistan. Its disclosure would harm the Department’s deliberative processes. The Department conducted a thorough review of
the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05770271        Email                     1           8/5/2010 DOS officials                                                          RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about proposed action to address the detention of an individual in North Korea. The withheld information
includes details of a possible event and contingency plans pending the event’s confirmation. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s efforts to address the individual’s
detention. Its disclosure would harm the Department’s deliberative processes. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05770383     Email                      2        8/8-8/9/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding how the Department should respond to particular action by former
Venezuelan President Hugo Chavez. The withheld information consists of an assessment of U.S.-Venezuela engagement, three recommendations concerning
future engagement, and recommendations regarding Department officials to involve in such engagement. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s response to actions by
President Chavez and broader policy toward Venezuela. Its disclosure would harm the Department’s deliberative processes. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.



                                                                              7
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 28 of 83



C05770402       Email                     1           5/13/2010 DOS officials                                                         RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding the U.S. Government’s policy toward the Human Rights
Foundation, as well as information reflecting the Treasury Department’s position on the matter, including recommended funding levels. The Department withheld
this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S.
Government’s policy toward the HRF. Its disclosure would harm the Executive Branch’s deliberative processes. The Department conducted a thorough review of
the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05770431        Email                      1           5/13/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a readout of a call between a Department official and another a U.S. Government official regarding the draft of an
interagency memorandum. The withheld information includes the officials’ opinions and recommendations concerning the memo, issues identified for further
discussion, a description of potential follow-up action contingent upon certain events, and the Department official’s assessment of the call. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the
development of a memo on a significant matter. Its disclosure would harm the Executive Branch’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05770488        Email                      1           7/16/2010 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a proposed personnel action, input from other U.S. Government officials regarding the proposed
action, details of potential follow-up action, and a Department official’s recommendations about how Secretary Clinton should respond to questions about the
matter. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to the Department’s action on a personnel issue. Its disclosure would harm the Executive Branch’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05770755       Email                     1          5/27/2010                                                                    RIP
C05776025       Email                     1          5/27/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: Document C05770755 is subsumed in Document C05776025. In each document, the Department withheld details about a proposed meeting
between a U.S. Government official and a foreign leader in Africa, including information about recommended follow-up action, under Exemption 5 pursuant to the
deliberative process privilege. In Document C05776025, the Department also withheld Secretary Clinton’s recommendations regarding a possible alternative to
the proposed meeting. This information is pre-decisional and deliberative with respect to the meeting and communications with a foreign leader. Its release would
chill the Department’s deliberative processes. The Department conducted a thorough review of the documents and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05770775       Email                      2             7/28/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a call sheet for a potential call with a foreign government official. The withheld information includes the identity of the
foreign government official, the objective of the call, proposed talking points for potential use on the call, and proposed responses to hypothetical “If Raised”
questions. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to communications with a foreign leader. Its release would chill the Department’s deliberative processes. The Department conducted a

                                                                              8
                                                                                                                        Judicial Watch v. Dep’t of State
                                                                                                                                             15-cv-687
                                                                                                                                          Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 29 of 83



thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05771630       Email                      1             9/19/2010 DOS officials                                                     RIP           (b)(5) DPP
DESCRIPTION: The Department withheld planned tasks arising out of an interagency call regarding the Middle East. The withheld information reflects U.S.
Government objectives, potential initiatives, and U.S. Government officials’ assessments of particular issues or activities. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to U.S. Government
activities concerning a sensitive policy matter. Its release would chill the Executive Branch’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05771697       Email                     1           9/20/2010 DOS officials                                                          RIP          (b)(5) DPP
DESCRIPTION: The Department withheld an email conveying an update from an interaction with a foreign leader in the Middle East. The withheld information
includes a U.S. Government official’s opinions and assessment of a meeting with a foreign leader, a summary of U.S. priorities with respect to the foreign leader,
and a recommendation for how to proceed based on that information. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege. The information is pre-decisional and deliberative with respect to U.S. policy in a sensitive region. Release of the information would chill the
Department's deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05771701       Email                      1            9/20/2010 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld proposed talking points regarding a policy matter in the Middle East for Secretary Clinton’s potential use with foreign
government officials and other individuals. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it
is pre-decisional and deliberative with respect to the communications made by the Department to a foreign government, and its disclosure would harm the U.S.
government’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05772017        Email                     1         12/17/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a readout of a discussion between a Department official and another U.S. Government official, including
recommendations by the non-Department official, an update of the Executive Branch’s engagement with Congress on a developing issue, and an update on an
issue related to Afghanistan and Pakistan that was slated for further discussion with the Secretary. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s actions on a number of policy
matters. Its disclosure would harm the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05772432     Email                   1            9/23/2010                                                                     RIP
C05779371     Email                   1            9/23/2010 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: Document C05772432 is subsumed in Document C05779371. In each of these documents, the Department withheld an update on ongoing
meetings between U.S. Government officials and a foreign government official. The withheld information includes a Department official’s recommendations

                                                                              9
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 30 of 83



regarding proposed actions related to the meetings, as well as a description of planned next steps. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s engagement with foreign
interlocutors on a sensitive issue and planned next-steps. Its disclosure would harm the Executive Branch’s deliberative processes. The Department conducted a
thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05772692       Email                      2           1/17/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an email discussion of the proposed structure of the U.S. Government’s foreign policy apparatus. The withheld
information consists of details from a draft memorandum, as well as recommendations and opinions of Department officials, including Secretary Clinton. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the Department’s position on issues related to the structure of the U.S. Government’s foreign policy apparatus. Its release would chill the Department’s
deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05772764       Email                      1           6/15/2012 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information reflecting the development of the Department’s position regarding the content of the U.S. Government’s
statements regarding Pakistan, including suggested language for inclusion in the statement. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s statements regarding Pakistan.
Its disclosure would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there
is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05772842       Email                    1             11/7/2010 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a senior U.S. Government official’s priorities and recommendations regarding the Executive Branch’s
strategy for engagement with Congress on a particular foreign policy matter. The withheld information includes details about suggested strategies and planned
next steps. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the development of a strategy regarding Congressional engagement and execution of that strategy, and its disclosure would harm the
Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05773773        Email                     1            6/22/2012 DOS officials                                                         RIP            (b)(5) DPP
DESCRIPTION: The Department withheld information about an ongoing issue regarding Colombia, which was provided by a Department official to other
Department officials in the context of continuing efforts to address the incident. The document contains an assessment of the incident by a Department official
and proposes future actions to engage Colombian officials. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege. This information is pre-decisional and deliberative with respect to the Department’s efforts to address the issue. Its release would chill the Department’s
deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.


                                                                               10
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 31 of 83



C05767136                                                                                                                            RIP
C05773903         Email                      1            2/12/2010 DOS officials                                                                  (b)(5) DPP
DESCRIPTION: C0576713 is subsumed in C05773903. In C05773903, the Department withheld information about proposed outreach by a U.S. Government
official to a foreign leader, including information reflecting U.S. Government officials’ questions, opinions and recommendations regarding the outreach. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. It is pre-decisional and deliberative with respect to the
agenda for the meeting and U.S. policy on sensitive matters in South Asia. Disclosure of the information would chill the exchange of ideas and recommendations
required to develop effective outreach strategy to foreign governments. The Department conducted a thorough review of the document and determined that there
is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05774257       Draft Report             16              Undated USG officials                                                           RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a draft report to Congress, which was required by the 2009 National Defense Authorization Act. The draft report
includes a “DRAFT” watermark. The draft is an attachment to C05774256. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the final report, and its disclosure would harm the U.S. Government’s
deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05774687       Email                       1             4/4/2010 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of an ongoing matter regarding Pakistan, including a question from Secretary Clinton, a response from
Department official that reflects a preliminary plan for action, and Secretary Clinton’s recommendations for how to proceed, including a summary of deliberations
she had with another official regarding the status of a policy matter under consideration. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege because it is pre-decisional and deliberative with respect to U.S. Government activities pertaining to Pakistan and its release
would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05774732       Email                    1             4/6/2010 DOS officials                                                      RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a possible meeting between U.S. Government officials and officials from Ukraine, including tentative
details about the meeting, a Department official’s recommendations regarding the meeting and related issues, and a follow-up question from Secretary Clinton.
The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with
respect to the possible meeting and the U.S. Government’s policies concerning Ukraine. Its release would chill the Department’s deliberative processes. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05775050      Email                       1           6/3/2010 DOS officials                                                          RIP            (b)(5) DPP
DESCRIPTION: The Department withheld Secretary Clinton’s question about a news report regarding a planned event involving a U.S. Government official, a
recommendation regarding the event, and a follow-up question pertaining to the recommendation. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the potential event. Release of the information would


                                                                              11
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 32 of 83



chill the Department’s deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05775074       Draft Letter               2              Undated USG Officials                                                           RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a draft letter to a foreign leader thanking the leader for his position on a particular issue and explaining the U.S.
Government’s position on the same issue. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it
is pre-decisional and deliberative with respect to the final letter. Release of this information would chill the Department’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05775123       Email                      1           9/26/2010 DOS officials                                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a discussion of U.S. policy towards Israel, including recommendations and opinions from U.S. Government officials
and anticipated reactions from the Israeli government. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege
because it is pre-decisional and deliberative with respect to U.S. policy towards Israel. Its release would chill the Executive Branch’s deliberative processes. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05775478       Email                    2           10/27/2010 DOS officials                                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a draft list containing recommendations of countries with which to engage on a development issue, including
assessments of each country, as well as a Department official’s opinion regarding a particular country on the list. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the list of countries with which to engage,
as well as U.S. development policy. Release of this information would chill the Executive Branch’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05775587       Email                      1            7/19/2010 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld Secretary Clinton’s opinions and recommendations pertaining to a draft of a U.S. intervention in an international
organization. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the content of the U.S. intervention. Its release would chill the Executive Branch’s deliberative processes. The Department conducted
a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05775670      Email                     2           7/26/2010                                                                     RIP
C05770737      Email                     2           7/26/2010 DOS officials                                                       RIP         (b)(5) DPP
DESCRIPTION: Document C05770737 is subsumed in Document C05775670. In each document, the Department withheld a draft memo, which was proposed
for transmission within the U.S. Government, regarding an idea for a proposed foreign policy event involving other countries. The memo includes
recommendations and the justification for those recommendations. In Document C05775670, the Department also withheld Secretary Clinton’s recommendations
concerning the proposal and alternative suggestions. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege

                                                                              12
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 33 of 83



because it is pre-decisional and deliberative with respect to a proposal for an event and the possible event itself, and its disclosure would harm the Department’s
deliberative processes. The Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05775671         Email                   1           7/26/2010 DOS officials                                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s update for Secretary Clinton on the U.S. Government’s engagement with an Israeli government
official, his recommendation concerning follow-up action by Secretary Clinton, and a proposal under consideration concerning future engagement with the
Government of Israel. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. The information is pre-
decisional and deliberative with respect Secretary Clinton’s and the U.S. Government’s engagement with Israel. Release of this information would chill the
Executive Branch’s deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05777769      Email                        1          2/17/2011 DOS officials                                                          RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a National Security Council (“NSC”) official’s recommendations regarding points for Secretary Clinton to convey in an
upcoming call with President Mahmoud Abbas. The information is pre-decisional and deliberative with respect to the Department’s communications with a foreign
leader about a policy issue of significant importance to the United States. Its release would chill the Executive Branch’s deliberative process. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05778369       Email                     1          12/28/2010 DOS officials                                                      RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding a possible meeting between Secretary Clinton and a foreign
government leader in Brazil. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the meeting and the Department’s engagement with a foreign leader. Its release would chill the Department’s
deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05780261       Email                     1          6/1-6/2/2011 DOS officials, including the Legal Adviser                           RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s question about a recent news article, as well as the Legal Adviser’s analysis of the article and
his recommendations regarding how to address it. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege
because it is pre-decisional and deliberative with respect to the Department’s response to the article. Its release would chill the Department’s deliberative
process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may
be reasonably segregated and released.

C05780436        Email                      4           6/10/2011 DOS officials                                                        RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of the potential response to a news article regarding the Department’s work with the Environmental
Protection Agency on the Keystone XL pipeline permit. The withheld information includes questions from Department officials, analysis by another Department
official, discussion of interagency deliberations, and facts provided in order to inform the decision about the permit and how to respond to the article. The

                                                                             13
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 34 of 83



Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the Department’s response to the issues raised in the article. Its release would chill the Department’s deliberative process. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05780516       Draft Letter              4             4/8/2011 USG officials                                                           RIP            (b)(5) DPP
DESCRIPTION: The Department withheld an unsigned letter from an NSC official to a foreign government official in Asia under Exemption 5 pursuant to the
deliberative process privilege. The information is pre-decisional and deliberative with respect to the final letter and its release would chill the Executive Branch’s
deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05780998       Email                      1           6/15/2011 DOS officials                                                          RIP            (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s analysis of a recent news article and his related recommendation concerning potential action by
Secretary Clinton. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to Secretary Clinton’s response to the issues raised in the article. Its release would chill the Department’s deliberative process. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05781958         Email                    1        8/8-8/9/2011 DOS officials                                                        RIP            (b)(5) DPP
DESCRIPTION: The Department withheld updates for the Department to consider in evaluating its budget options. The withheld information concerns two
particular initiatives and reflects recommendations about the money allocated to them. The Department also withheld a Department official’s assessment of the
information provided. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the Department’s budget and its funding position on important initiatives. Release of this information would chill the Department’s
deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05783348        Email                      1         5/20/2011 DOS officials                                                        RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s substantive analysis of a news article, opinion about U.S. Government policymaking concerning
Afghanistan, and recommendations about how to proceed, particularly with respect to how to engage other parts of the U.S. Government. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the
Department’s approach to formulating Afghanistan-related policy and interacting with other parts of the U.S. Government in the course of formulating that policy.
Disclosure of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05783351      Email                      1            5/21/2011                                                                        RIP
C05783928      Email                      1            5/21/2011                                                                        RIP
C05787827      Email                      1            5/21/2011    DOS officials                                                       RIP           (b)(5) DPP


                                                                               14
                                                                                                                            Judicial Watch v. Dep’t of State
                                                                                                                                                 15-cv-687
                                                                                                                                              Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 35 of 83



DESCRIPTION: Documents C05783928 and C05787827 are subsumed in Document C05783351. In each of these documents, the Department withheld a
readout of a call between a Department official and a foreign government official, including details of a proposed meeting and the Department official’s
assessment of the call. In Documents C05787827 and C05783351, the Department also withheld Secretary Clinton’s follow-up question and, in Document
C05783351, the Department official’s response to Secretary Clinton. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s policy toward the foreign government in advance of an
upcoming event and its release would harm the Executive Branch’s deliberations. The Department conducted a thorough review of the documents and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05783484        Email                        1           11/17/2011 DOS officials                                                    RIP            (b)(5) DPP
DESCRIPTION: The Department withheld a readout of a call between a U.S. Government official and a leader of a foreign government in Asia, including details
of the U.S. official’s position on policy vis-à-vis the foreign government and an analysis of the outcome of the call, under Exemption 5. This information is pre-
decisional and deliberative with respect to continuing development of U.S. policy toward the country and its release would harm the Executive Branch’s
deliberative process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05783826       Email                    3     5/20-5/21/2011 DOS officials                                                         RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s analysis of a news article regarding President Obama’s Middle East policy and
recommendations regarding how the Department should respond to the article, including proposed press events. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s response to the article
and its public messaging regarding Middle East policy. Its release would chill the Department’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05784062        Email                     2       7/17-7/18/2011 DOS officials                                                           RIP        (b)(5) DPP
DESCRIPTION: The Department withheld material provided to Secretary Clinton in preparation for a trip to India. The withheld information includes proposed
talking points for Secretary Clinton’s potential use in meetings with Indian officials, as well as a Department official’s analysis, recommendations, and requests for
follow-up action pertaining to three important policy issues. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s communications with foreign government officials and related
engagement on important policy matters. Release of this information would chill the Department’s deliberative process. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05787310       Email                      4            10/9/2011 DOS officials                                                        RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a draft list of agenda items for an upcoming meeting, as well as Secretary Clinton’s edits to the list. The topics cover
regional issues in Africa, the Middle East, and South Asia, as well as topical issues related to security and the economy. The withheld information includes
questions and edits, and it reflects preliminary positions on a number of issues. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the topics to be covered at a high-level meeting and the Department’s
position on those issues. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

                                                                              15
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 36 of 83




C05791667       Email                     1            7/30/2012 DOS officials                                                     RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information regarding a planned sanctions designation, including the identity of the entity slated for designation, a
description of the steps taken towards finalizing the designation, and a Department official’s recommendations regarding next steps and anticipated responses.
The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with
respect to the designation and related activities. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05791891       Email                      1           8/24/2012 DOS officials                                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s question about Secretary Clinton’s possible participation in an upcoming event, as well as that
official’s recommendations regarding the Secretary’s potential participation. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the Secretary’s participation in an event. Release of this information
would chill the Department’s deliberative process. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05792073      Email                      1            4/23/2012 DOS officials                                                          RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a potential invitation to a foreign leader for an event in the United States, as well as details about the
planning process for the invitation. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the possible invitation and the event. Its release would chill the Executive Branch’s deliberative process. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05792229       Email                     2      2/25-2/26/2012                                                                      RIP
C05794200       Email                     2           2/26/2012 DOS officials                                                        RIP           (b)(5) DPP
DESCRIPTION: Document C05792229 is subsumed within Document C05794200. In each document, the Department withheld a discussion about the process of
naming a person to speak on behalf of the United States at an international forum. The withheld information includes Department official’s questions, facts
provided to inform follow-up discussion, and recommendations for how to proceed. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because the information is pre-decisional and deliberative with respect to the process of naming the speaker. Its release would chill
the Department’s deliberative processes. The Department conducted a thorough review of the documents and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05794354        Email                     2      9/11-9/12/2012 DOS officials                                                         RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of the development of a public message responding to recent events in Cairo. The withheld information
includes draft text of the message, a Department employee’s edits, comments, opinions, and recommendations concerning the text, and another Department
official’s opinion regarding the process by which the message was developed. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because the information is pre-decisional and deliberative with respect to the final text of the message and the process of


                                                                              16
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 37 of 83



developing that text. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05795787       Email                      1      9/25-9/26/2012                                                                        RIP
C05796617       Email                      1            9/25/2012 DOS officials                                                         RIP           (b)(5) DPP
DESCRIPTION: Document C05796617 is subsumed in Document C05795787. In each of these documents, the Department withheld background information
provided to Secretary Clinton for purposes of informing her apparent decision about an individual’s potential appointment to an open position. In Document
C05795787, the Department also withheld a follow-up question from Secretary Clinton. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege. This information is pre-decisional and deliberative with respect to Secretary Clinton’s consideration of the individual. Release of
this information would chill the exchange of information necessary for the Department to identify individuals suitable for important positions. The Department
conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C06131094      Email                       2          11/25/2010 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a proposed, contingency talking point to be used in the event a particular topic was raised in Secretary Clinton’s
discussion with the Australian Minister of Foreign Affairs. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because the information is pre-decisional and deliberative with respect to the content of U.S. Government communications with a foreign partner on a
sensitive matter. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the document
and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06135442       Draft Speech            18            Undated                                                                       RIP
C06174184       Draft Speech            29            Undated USG officials                                                         RIP             (b)(5) DPP
DESCRIPTION: The Department withheld the content of different versions of a speech. The speech, which was drafted roughly six months after President
Obama’s inauguration, assesses foreign policy concerns around the world, identifies the Obama administration’s foreign policy priorities, and lays out the
Department’s strategy for achieving certain ends. Document C06135442 contains redline edits and comments in the margin. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to a final decision on the
content of the speech and communications to the public on important issues. Its release could reasonably be expected to chill the open and frank exchange of
ideas and recommendations that occur when government officials are crafting the text of a policy-oriented speech to be given by a high-level government official.
The Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C06149766       Email                     2       4/27-4/28/2010 DOS officials                                                        RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about two countries’ positions on candidates under consideration for the presidency of the Inter-American
Development Bank, which was provided to Secretary Clinton for further discussion. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because the information is pre-decisional and deliberative with respect to the U.S. support for candidates and engagement on the
issue with foreign partners. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

                                                                               17
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 38 of 83




C06161980        Email                      4            2/14/2009 DOS officials, Samuel Berger                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld recommendations and analysis regarding a variety of foreign policy issues in Japan, China, and South Korea compiled
for Secretary Clinton’s preparation for a trip to Asia to assist her engagement with foreign official, as well as Secretary Clinton’s opinion on follow-up action. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege, including via the consultant corollary. The information is
pre-decisional and deliberative with respect to the preparation for the Secretary’s trip and her decisions regarding whether and how to engage with foreign
officials about various foreign policy issues. Its release would chill the Department’s deliberative processes. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06176686       Agenda                     2           Undated USG officials                                                        RIP             (b)(5) DPP
DESCRIPTION: The Department withheld the content of a draft agenda for the G8 Foreign Ministers Meeting, including proposed events and subjects to cover at
the events. The document is titled "Notional Agenda" and includes a "Need to confirm" comment next to an event in the schedule. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the final schedule.
Release of this information would chill the Department's deliberative process. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06187340      Miscellaneous                5           6/10/2010 Department of Defense (“DOD”) officials                              RIP         (b)(5) DPP
DESCRIPTION: The Department withheld the content of a draft Department of Defense (“DOD”) Information Paper related to a conference on Afghanistan and
Pakistan. The draft paper contains an assessment of the conference, including a statement of its goals, highlights, and conclusions. The paper is marked "Draft"
and includes redline edits. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional
and deliberative with respect to the final Information Paper. Release of the information would chill the Executive Branch’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.



C05762788       Email                      1            4/24-4/26/2009 DOS officials                                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information pertaining to a Department personnel decision, including details about the candidate’s status in the
selection process, issues for consideration in evaluating his suitability, and a follow-up question from a Department official. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the selection of the
individual. Release of the information would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document
and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05761458       Email                      2               6/1/2009 DOS officials, DOS nominee                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion about the ongoing confirmation process for a nominee to a Department position. The withheld information
contains questions and recommendations from the nominee, as well as responses, recommendations, and follow-up questions from Department officials regarding
strategies to expedite the confirmation process. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege,

                                                                              18
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 39 of 83



including via the consultant corollary. The withheld information is pre-decisional and deliberative with respect to the Department’s strategy for obtaining
confirmation of nominees for Department positions. Release of the information would chill the Executive Branch’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05759776      Email                     1                9/21/2009 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about Secretary Clinton’s discussion with another U.S. Government official, including the other official’s
proposals and recommendations regarding a foreign policy strategic initiative and Secretary Clinton’s assessment of the proposal. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s
implementation of the proposal. Release of the information would chill the Executive Branch’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06161719      Email                       3             10/20/2009 DOS officials                                                     RIP           (b)(5) DPP
DESCRIPTION: The Department withheld deliberations about the Department’s response to a press article about one of Secretary Clinton’s top advisers and her
role at the Department. The withheld information includes Department official’s opinions and recommendations about a possible response, as well as proposed
content of a possible response. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the Department’s response to the press article. Its release would chill the Department’s deliberations. Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05766830         Email                    1               10/25/2009 DOS officials                                                  RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a potential candidate for a position in the U.S. Government, including the identity of the individual under
consideration, a description of her background and qualifications, follow-up questions from Secretary Clinton, and information reflecting the opinion about her
suitability that had been conveyed by another U.S. Government official. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege because it is pre-decisional and deliberative with respect to a U.S. Government personnel decision. Its release would chill discussion of this
important issue. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information
that may be reasonably segregated and released.

C06161723      Email                        4               10/26/2009 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding Secretary Clinton’s role in relation to major U.S. foreign policy
issues such as the Middle East and Afghanistan, which he provided in response to a news article. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s role. Its release would chill the
Department’s deliberations about these important issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C06136643      Email                      4               12/23/2009    DOS officials, Oscar Flores                                  RIP           (b)(5) DPP


                                                                              19
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 40 of 83



DESCRIPTION: The Department withheld a Department official’s update on ongoing developments in Sudan in order to prepare Secretary Clinton for possible
incoming inquiries on the matter. The withheld information reflects the Department official’s opinions and analysis, as well as his description of prospective next
steps for the Department to address the situation. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege
because it is pre-decisional and deliberative with respect to the Department’s response to matters unfolding in Sudan and to Secretary Clinton’s response to
related inquiries. Release of this information would chill the Department’s deliberations about these important issues. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05769346      Email                        1               1/22/2010 DOS, National Security Council (“NSC”) officials               RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s recommendation about the U.S. Government’s position and message concerning international donor
coordination on Haiti relief efforts. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to U.S. Government officials’ future communications with foreign partners and its release would chill discussion of these
important issues. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information
that may be reasonably segregated and released.

C05769370      Email                       1               1/22/2010 DOS officials                                                  RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about Department personnel matters, including the identity of an individual under consideration and an
assessment of his suitability. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to Department personnel decisions. Its release would chill the Department’s deliberations about these important issues.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C06136632       Memorandum                 5               1/24/2010 DOS officials                                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a portion of a memorandum about a possible policy initiative in Haiti. The withheld information is a bulleted list of 12
issues for further discussion. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-
decisional and deliberative with respect to the Department’s adoption and implementation of the initiative. Its release would chill the Department’s deliberative
process. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may
be reasonably segregated and released.

C05766972       Email                     1                   2/3/2010 DOS officials                                                  RIP        (b)(5) DPP
DESCRIPTION: The Department withheld information about a possible press appearance by Secretary Clinton, including U.S. Government officials’
recommendations regarding the appearance and alternative options for how to proceed. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s appearance and the Department’s press
strategy. Release of the information would chill the Department’ deliberative processes. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05769847      Email                       1                2/10/2010    DOS, NSC officials                                           RIP           (b)(5) DPP


                                                                              20
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 41 of 83



DESCRIPTION: The Department withheld an NSC official’s update on a potential upcoming meeting between Secretary Clinton and foreign government officials,
including a question about the composition of the meeting and the NSC’s opinion about the possible results. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s engagement with a
foreign government, and its disclosure would chill the U.S. Government’s deliberative discussions about engagements with foreign officials. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05774056      Email                      2 12/17/2009-2/17/2010 DOS officials, other individuals                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussions regarding an individual’s potential position in the administration. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s decision
regarding support of a particular appointment. Release of this information would chill the exchange of information necessary for the Secretary to be fully informed
about decisions with which she is presented. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05774256       Email                        2          2/25-2/27/2010 DOS, White House, DOD, ODNI officials                              RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion about a draft report to Congress, which was required by the 2009 National Defense Authorization Act. The
withheld information reflects the status of the draft and details about next steps in the drafting process. The Department withheld this information under Exemption
5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the final report, and its disclosure would harm the U.S.
Government’s ability to provide unfiltered comments and discussions on draft documents before they are final. The Department conducted a thorough review of
the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05767851       Email                       1                 3/2/2010 DOS, NSC officials                                              RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an update on the U.S. Government’s engagement with Israel, including details about ongoing engagement with foreign
government officials, recommendations regarding possible action by Secretary Clinton, details about anticipated involvement of other U.S. Government officials,
and an assessment of the potential impact on planned U.S. Government activities. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s foreign policy vis-à-vis Israel. Release of this
information would chill important discussion of a sensitive issue. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768795        Email                      1                 3/12/2010 DOS, White House officials                                     RIP            (b)(5) DPP
DESCRIPTION: The Department withheld an update on the positions of members of Congress on particular legislation, as well as a recommendation regarding
potential follow-up action to be taken by Secretary Clinton. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s potential action concerning one of the administration’s legislative
priorities. Release of this information would chill important discussion of a sensitive issue. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.



                                                                               21
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 42 of 83



C05768481       Email                       1                3/21/2010                                                             RIP
C05768476       Email                       1                3/21/2010                                                             RIP
C05775118       Email                       1                3/21/2010                                                             RIP
C05775135       Email                       1                3/21/2010 DOS, NSC officials                                          RIP           (b)(5) DPP
DESCRIPTION: Documents C05768476, C05775118, and C05775135 are subsumed in Document C05768481. In each of these documents, the Department
withheld an NSC official’s recommendations regarding Israel-Palestinian policy, including recommendations about public messaging points on which to focus and
points to avoid. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the U.S. Government’s policy concerning the Israeli-Palestinian conflict and the Department’s engagement on that issue. Release of
this information would chill important discussion of a sensitive issue. The Department conducted a thorough review of the documents and determined that there is
no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768529      Email                        1                 3/22/2010 DOS officials                                                   RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a question from Secretary Clinton regarding the content of an upcoming statement and a Department official’s
recommendations in response, including proposed language. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to the content of a statement by the Secretary. Release of this information would chill important
discussion about the Department’s messaging. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05775304         Email                     1                 3/31/2010 DOS, NSC officials                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about a prospective call between a U.S. Government official and a foreign government official, including
details about other U.S. Government officials’ recommendations regarding the call. This information reveals pre-decisional and deliberative information about the
call. Its disclosure would chill the exchange of information necessary for the Executive Branch to prepare for engagement with foreign government officials. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05774843      Email                        1            4/8-4/9/2010 DOS officials                                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of possible candidates for two positions in the Department, including a department official’s recommendation
of two people for consideration and details about a particular individual’s professional plans. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s personnel decisions. Release of this
information would chill important discussion about finding suitable people for positions in government. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05774914      Email                       1         4/13-4/15/2010                                                              RIP
C05768278      Email                       1               4/13/2010 DOS, NSC officials                                          RIP           (b)(5) DPP
DESCRIPTION: Document C05768278 is subsumed in Document C05774914. In each of these documents, the Department withheld an NSC official’s
recommendations regarding the U.S. Government’s position on an upcoming international meeting related to Iran, including potential pros and cons of various
strategies and possible reactions of foreign governments. The withheld information includes a proposed message, proposals for possible follow-up action

                                                                               22
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 43 of 83



contingent upon certain outcomes, and an assessment of possible outcomes. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s engagement with foreign countries on a sensitive
matter. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the documents and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768324        Email                       1                4/14/2010 DOS officials                                                 RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information regarding an individual’s potential position in the Obama administration working on issues related to
Afghanistan and Pakistan The withheld information includes the identity of the individual under consideration, a description of the scope of her potential
responsibilities, Department officials’ opinions of the potential placement, and a Department official’s recommendation regarding the placement. The document
also contains a discussion of recommended internal organizational reforms to improve foreign policy. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to an Executive Branch personnel decision. Release of this
information would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05768712      Email                       1                 4/25/2010 DOS, NSC officials                                            RIP          (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s message regarding a possible upcoming advertisement on Sudan potentially critical of former
Secretary Clinton, along with facts provided in order to inform the Department’s deliberations about its potential response. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s public
engagement on a sensitive matter of interest. Release of this information would chill the Department’s deliberative processes. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05775534       Email                       3                 4/26/2010                                                                RIP
C05768722       Email                       1            4/25-4/26/2010 DOS officials                                                  RIP          (b)(5) DPP
DESCRIPTION: Document C05768722 is subsumed in Document C05775534. The Department withheld a Department official’s recommendations concerning
Secretary Clinton’s role vis-à-vis President Obama and substantive goals for her tenure as Secretary of State, including suggested strategies to achieve success
as Secretary. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to Secretary Clinton’s role in the Obama administration and her goals while in office. Release of this information would chill discussion of
such issues. The Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C05769902       Email                      1                5/5/2010 DOS officials                                                 RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a personnel-related matter, including an employee’s proposed steps to address feedback and certain
concerns. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to the Department’s ongoing efforts to address employee concerns and management issues. Release of this information would chill discussion
important to ensuring a positive work environment for Department employees. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.


                                                                               23
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 44 of 83



C06136673       Email                     3            5/13-5/15/2010 DOS officials, Oscar Flores                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld details about the proposed structure of U.S. foreign policy apparatuses as well as a Department official’s assessment
and recommendations regarding the proposal. The document provides comments and suggestions to a proposed Presidential Policy Directive concerning human
rights and democracy. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the Department’s position on the proposal and the structure of the Obama administration’s foreign policy apparatus. Release of this
information would chill communications about these issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05769866       Email                        1           6/10-611/2010 DOS officials                                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a potential development-related topic for discussion at an upcoming meeting between Secretary Clinton
and U.S. Government official. The withheld information reflects a U.S. Government official’s proposal of a topic to raise at the meeting as well as related
questions, opinions, and recommendations from Department officials. The withheld information also includes the status of a draft document under development in
the Executive Branch. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to topics to be discussed at the meeting and finalization of an important draft document. Release of this information would chill
communications about these issues. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05769876       Email                     2                  6/11/2010 DOS officials                                                 RIP        (b)(5) DPP
DESCRIPTION: The Department withheld information reflecting a Department official’s questions, opinions, and recommendations regarding personnel and the
personnel structure of the Bureau of Public Affairs, as well as another Department official’s assessment of the issues raised and recommendations for how to
proceed. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to personnel decisions and Department organization. Release of this information would chill important deliberations about how to make the
Department function efficiently. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05769962      Email                      2               6/15/2010 DOS, NSC officials                                              RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an interagency discussion of Executive Branch structure and personnel decisions, including officials’ questions,
recommendations, and opinions. The Department also withheld an unrelated reference to a proposed foreign policy discussion topic for a later meeting. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
personnel decisions, Executive Branch organization, and the agenda of a future meeting. Release of this information would chill important deliberations about how
to make the Executive Branch function efficiently. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05770061      Email                      3           6/18-6/19/2010                                                                RIP
C05770058      Email                      2           6/18-6/19/2010                                                                RIP
C05776610      Email                      3     6/18/2010-6/19/2010    DOS, NSC officials                                           RIP          (b)(5) DPP


                                                                             24
                                                                                                                        Judicial Watch v. Dep’t of State
                                                                                                                                             15-cv-687
                                                                                                                                          Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 45 of 83



DESCRIPTION: The withheld information in Documents C05770058 and C05776610 is subsumed in Document C05770061. In each of these documents, the
Department withheld interagency discussion of the Executive Branch’s public messaging about an immigration-related matter. In Document C05770061, the
Department also withheld Department officials’ opinions and assessments of the messaging. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to continued public messaging on the issue. Release of this
information would chill important deliberations about such messaging. The Department conducted a thorough review of the documents and determined that there
is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06160857        Email                      5           6/19-6/20/2010 DOS, NSC officials                                               RIP          (b)(5) DPP
DESCRIPTION: The Department withheld three draft statements to be delivered in response to developments in the Middle East as well as comments,
suggestions, and a proposal for further discussions to finalize the statements. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the delivery and content of the statement. Release of this information
would chill deliberations regarding the Executive Branch’s response to sensitive issues. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.


C05770134        Email                   2                6/29/2010 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s detailed analysis, opinions, and recommendations regarding Richard Holbrooke’s role in the
Department and vis-à-vis Afghanistan, which were provided to Secretary Clinton in the context of an expected press article on the subject. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the
Department’s response to the expected article and Secretary Clinton’s professional interaction with Holbrooke. Release of this information would chill deliberations
regarding the Executive Branch’s response to sensitive issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05770718     Email                       1                  7/25/2010 DOS, NSC officials                                             RIP          (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s recommendations regarding the U.S. Government’s engagement with a foreign partner in the Middle
East, which was based in part on his analysis of a call with a government official of another foreign partner in the region. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s
communications and engagement with a foreign partner in a sensitive region. Its release would chill recommendations on an important subject. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05770273        Email                      1                  8/5/2010 DOS officials                                                 RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s message conveying a recommendation that Secretary Clinton engage with a reporter on Iranian
foreign policy. In addition to the recommendation, the withheld information includes facts provided to inform Secretary Clinton’s decision about participation and
follow-up actions contingent upon her agreement to participate. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s engagement with the press on an important foreign policy matter related


                                                                               25
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 46 of 83



to Iran. Its release would chill recommendations on an important subject. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05771881        Email                       2              8/28/2010 DOS officials                                                  RIP             (b)(5) DPP
DESCRIPTION: The Department withheld questions from Secretary Clinton related to ongoing personnel decisions, including questions about specific individuals
and filling specific positions. The email contains a Department official’s preliminary responses to the questions, including assessments of suitability for specific
roles and the status of hiring decisions. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is
pre-decisional and deliberative with respect to the Executive Branch’s personnel decisions. Its release would chill recommendations on an important subject. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05772433     Email                     1            9/13-9/14/2010 DOS, NSC officials                                               RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s recommendations regarding the U.S. Government’s engagement with foreign partners in the Middle
East under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to the U.S. Government’s
communications and engagement with foreign partners in a sensitive region. Its release would chill recommendations on an important subject. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05773288        Email                       1              10/20/2010 DOS officials                                                   RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s recommendations regarding strategic personnel hiring and opinions regarding several
candidates for a particular position, including an assessment of their qualifications. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s hiring strategies and the Department’s position on the
particular individuals under consideration. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05777906       Email                     1                  12/9/2010 DOS officials                                                  RIP        (b)(5) DPP
DESCRIPTION: The Department withheld details of an interagency discussion regarding the structure of the U.S. Government’s foreign policy apparatus,
including a Department official’s recommendations and opinions regarding the matter. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege because it is pre-decisional and deliberative with respect to the Department’s position and the U.S. Government’s position on the
issue. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05773494      Email                        1               12/22/2010 DOS, NSC officials                                           RIP           (b)(5) DPP
DESCRIPTION: The Department withheld details of a call held by a U.S. Government official that were provided to Secretary Clinton in order to inform her
decision-making regarding policy, as well as planned next steps. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to U.S. Government policy regarding a certain issue and planned next steps to address that


                                                                              26
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 47 of 83



issue. Its release would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05774137       Email                       1               12/30/2010 DOS officials                                                  RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a Department official’s future position at the Department, including his input on possible positions and
assessment of ongoing foreign policy issues in those positions. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to Department personnel decisions. Its release would chill the Department’s deliberations about
these important issues. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05774206       Email                     1               12/31/2010 DOS, NSC officials                                               RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a U.S. Government official’s opinion and recommendation regarding an upcoming meeting to be attended by Secretary
Clinton. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to the meeting and Secretary Clinton’s position in the meeting. Release of this information would chill the Executive Branch’s deliberative processes.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05777653       Email                      1                 1/20/2011 DOS, NSC officials                                               RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a planned interagency meeting and details of an NSC official’s recommendation related to the
meeting, including suggested discussions to have in advance of the meeting. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege. This information is pre-decisional and deliberative with respect to preparation for the meeting and its release would chill the
Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05778078       Email                      1                 1/22/2011                                                               RIP
C05778074       Email                      1                 1/22/2011                                                               RIP
C05786229       Email                      1                 1/22/2011 DOS, NSC officials                                            RIP           (b)(5) DPP
DESCRIPTION: Documents C05778074 and C05786229 are subsumed in Document C05778078. The Department withheld an NSC official’s recommendation
regarding discussion of options under consideration by the U.S. Government and details of a related follow-up meeting under Exemption 5 pursuant to the
deliberative process privilege. This information is pre-decisional and deliberative with respect to U.S. Government actions to address a policy issue and its release
would chill the Executive Branch’s deliberative process. The Department conducted a thorough review of the documents and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05778985    Email                     1                 2/13/2011                                                              RIP
C05779053    Email                     1                 2/13/2011 DOS, NSC officials                                           RIP           (b)(5) DPP
DESCRIPTION: These documents are versions of an email chain containing discussion of potential upcoming activity related to Israeli-Palestinian matters. In
each document, the Department withheld an NSC official’s question about possible upcoming developments. In Document C05779063, the Department withheld a

                                                                              27
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 48 of 83



Department official’s response and, in Document C05778985, the Department withheld another Department official’s response. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the Executive Branch’s
understanding of potential upcoming activity of significant interest to the U.S. Government. Its release would chill fact-gathering necessary to make informed
decisions about important policy issues. The Department conducted a thorough review of the documents and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05779198       Email                         1          2/15-2/16/2011 DOS, NSC, White House officials                                  RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion about a personnel-related matter and a potential response to press reports on the subject. The Department
withheld the identity of the individual involved in the personnel issue, a description of the concern, a draft response for potential use addressing the matter
publicly, and a description of the deliberations. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege
because it is pre-decisional and deliberative with respect to the Executive Branch’s response on the personnel matter. Its release would chill Executive Branch
deliberations. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C05789454       Email                         2           2/15-216/2011 DOS, NSC, White House officials, other individual                RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion about a personnel-related matter and a potential response to press reports on the subject. The Department
withheld the identity of the individual involved in the personnel issue, a description of the concern, and the draft response for potential use addressing the matter
publicly. The exchange was transferred to Secretary Clinton for purposes of informing her future engagement on the matter. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege. It is pre-decisional and deliberative with respect to the Secretary’s engagement and
its release would chill discussion of important personnel issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05780071       Email                       1                 2/28/2011 DOS, NSC officials                                             RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about ongoing planning regarding U.S. Government actions in the Middle East-North Africa region,
including details about the status of ongoing activities, unresolved issues, and planned next steps. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative regarding planning on developing activities and its release would chill
the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05780135        Email                      1             3/8-3/9/2011 DOS, White House officials                                         RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of notifying an ambassador of a foreign policy action and appropriate protocol for engaging with a foreign
government on the matter, including questions, recommendations, and facts pertinent to the analysis, under Exemption 5 pursuant to the deliberative process
privilege. This information is pre-decisional and deliberative with respect to the notification and its release would chill the Executive Branch’s deliberations. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05780164      Email                       1                3/21/2011    DOS, Office of the Vice President (“OVP”) officials           RIP          (b)(5) DPP

                                                                               28
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 49 of 83



DESCRIPTION: The Department withheld a U.S. Government official’s recommendation regarding a particular candidate under consideration for a position at the
Department, including an assessment of why the candidate would be a good fit for the position. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Department personnel decisions. Its release would chill
the Department’s deliberations about these important issues. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05780499        Email                      1               4/7/2011 DOS officials                                                  RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about Department personnel matters, including the identities of individuals, professional plans of those
individuals, and a Department official’s recommendation that the Secretary take particular follow-up action. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Department personnel decisions. Its
release would chill the Department’s deliberations about these important issues. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05780217        Email                     1                4/14/2011 DOS officials                                                    RIP            (b)(5) DPP
DESCRIPTION: The Department withheld information about the Department’s consideration of an individual for a particular position, including the identity of the
individual, a Department official’s assessment of her suitability, and a follow-up question by another Department official about her suitability. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Department
personnel decisions. Its release would chill the Department’s deliberations about these important issues. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05781374       Email                       1              4/18/2011 DOS, NSC officials                                                RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a message concerning the appropriate process for preparing a letter from an NSC official to a foreign government
official. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to the determination of the appropriate process for preparing the letter. Release of this information would chill the exchange of information within the
Executive Branch. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information
that may be reasonably segregated and released.

C05785442       Email                      1               5/13/2011 DOS officials                                                  RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s update regarding progress on engagement with foreign partners on a proposal under
consideration. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the U.S. Government’s position on the proposal and the proposal’s progress. Release of this information would chill exchange of
information within the Department. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05787506      Draft speech              9                5/16/2011 USG officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld the draft text of a speech to be delivered by President Obama at the Department. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the content of the final

                                                                              29
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 50 of 83



speech. Release of this information would chill the Executive Branch’s ability to provided candid comments on draft speeches prior to their delivery. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05784152     Email                       1                  5/21/2011                                                               RIP
C05784142     Email                       1                  5/21/2011 DOS, NSC officials                                            RIP          (b)(5) DPP
DESCRIPTION: Document C05784142 is subsumed in Document C05784152. In each of these documents, the Department withheld a readout of a call between
a Department official and a foreign government official, including details of a proposed meeting and the Department official’s assessment of the call. The
Department also withheld another U.S. Government official’s readouts of conversations with the same foreign official and assessment of the proposal. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the U.S. Government’s policy toward the foreign government in advance of an upcoming event and its release would chill the Department’s ability to provide
candid feedback about engagements with foreign officials. The Department conducted a thorough review of the documents and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05780313       Email                    1                 6/4/2011 DOS, NSC officials                                               RIP          (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s assessment of a recent press story, a proposal of possible follow-up action, and questions related to
the story and the proposal under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to the
U.S. Government’s response to the story and related follow-up action. Its release would chill the exchange of information within the Executive Branch. The
Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05781193       Email                      3                6/20/2011 DOS, USAID officials                                          RIP           (b)(5) DPP
DESCRIPTION: The Department withheld deliberations about issues related to USAID, including discussions about the USG nominee for the World Food
Programme Executive Director and branding of USAID, including potential changes to the USAID logo. The withheld information includes the identities of two
candidates for Executive Director, a USAID official’s question, and the USAID official’s detailed recommendations regarding branding and the logo. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the selection of a candidate for the U.S. Government to support and the branding of USAID. Its release would chill the Department’s deliberative processes. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05781284        Email                      4         6/17-6/21/2011 DOS, USAID officials                                            RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a Department employee’s detailed assessment of issues concerning health policy and personnel management,
including her opinions about problems, her recommendations regarding possible solutions, and her preliminary plan for next steps. The document also includes
the employee’s candid assessment of strengths and weaknesses of various personnel to a more senior official. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the development of solutions to health
policy concerns. Its release would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

                                                                              30
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 51 of 83




C05781332      Email                        1                6/21/2011 DOS, White House officials                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld an interagency discussion of a possible change to an employee’s work status, including an NSC official’s questions and
a Department official’s preliminary assessment of Secretary Clinton’s position on the matter. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to a possible change and its release would chill the
Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non-exempt information that may be reasonably segregated and released.

C05781780       Email                    2             7/31-8/1/2011 DOS, White House officials                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld draft talking points for potential use by administration officials commenting publicly on a recent economic policy. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the administration’s public communications on a policy matter. Its release would chill the preparation of public statements on important matters. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05786723        Email                     1                 8/15/2011                                                                 RIP
C05784234        Email                     1                 8/15/2011 DOS, NSC officials                                              RIP         (b)(5) DPP
DESCRIPTION: Document C05784234 is subsumed in Document C05786723, The Department withheld an update on an Executive Branch component’s position
regarding a matter raised by Secretary Clinton, as well as details about planned next steps. The Department withheld this information under Exemption 5 pursuant
to the deliberative process privilege because it is pre-decisional and deliberative with respect to the U.S. Government’s position on the issue and its efforts to
address it. Release of this information would chill the exchange of ideas and recommendations within the Executive Branch. The Department conducted a
thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05784370       Email                      1                8/18/2011 DOS officials                                                     RIP            (b)(5) DPP
DESCRIPTION: The Department withheld details about a Department official’s meeting with an advocate and resulting ideas for the administration’s future
engagement on health issues and proposed action going forward. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege because it is pre-decisional and deliberative with respect to the administration’s health policy and its release would chill the deliberative process.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05782728       Email                       1              9/18/2011 DOS, NSC officials                                               RIP         (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s readout of a call pertaining to a multilateral meeting concerning Israeli-Palestinian issues. The
withheld information includes details of the U.S. Government’s position and the planned position going forward. The information is pre-decisional and deliberative
with respect to the U.S. Government’s continuing position on a sensitive foreign policy matter. Release of the information would chill the exchange of information

                                                                               31
                                                                                                                            Judicial Watch v. Dep’t of State
                                                                                                                                                 15-cv-687
                                                                                                                                              Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 52 of 83



within the Executive Branch. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05783205       Email                      3                 9/20/2011 DOS, Office of Management and Budget (“OMB”) officials RIP                     (b)(5) DPP
DESCRIPTION: The Department withheld draft text of a speech to be given by President Obama at the Clinton Global Initiative under Exemption 5 pursuant to the
deliberative process privilege. The information is pre-decisional and deliberative with respect to the final text of the speech and its release would chill the
Executive Branch’s deliberative processes when providing comments and feedback on proposed speeches prior to their delivery. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05783238        Email                       1                9/22/2011 DOS officials                                                    RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about a potential meeting between two Department employees about North Korea and the scope of work
responsibilities of one of the two potential meeting attendees. The withheld information includes the identity of one of the potential meeting attendees, a solicitation
of input from other Department employees, recommendations regarding the meeting from other Department employees, and an assessment of the situation
offered by a Department employee to Secretary Clinton. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to a potential meeting related to substantive foreign policy issues about North Korea. Release of
this information would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is
no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05783260      Email                      1                  9/22/2011 DOS officials                                                  RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a possible candidate for a particular position, including the identity of the candidate under consideration, a
Department official’s assessment of his suitability, and the Department official’s recommendations regarding next steps. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the selection of a candidate and its
release would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05783255       Email                      2                9/22/2011 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of the Department’s position regarding support of a particular candidate for a position with an international
organization. The withheld information includes the identity of the candidate, a Department official’s assessment of his suitability, and details about planned next
steps. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with
respect to the Department’s position regarding its support of the candidate and its release would chill the Department’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05784187      Email                         2           9/27-9/28/2011 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion about a possible position for a Department employee, including discussion about the possible creation of a
new position for him to fill. The withheld information includes the identity of the employee under consideration, potential job duties, an idea for his potential
placement, the recommendations and input of Department officials regarding that idea, and requests for follow-up action. The Department withheld this information

                                                                               32
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 53 of 83



under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to decisions about personnel and the
structure of a particular bureau. Its release would chill the Department’s deliberative processes. The Department conducted a thorough review of the document
and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05787671       Email                      2              10/21/2011                                                                 RIP
C05783688       Email                      1              10/21/2011                                                                 RIP
C05787660       Email                      2              10/21/2011 DOS officials                                                   RIP            (b)(5) DPP
DESCRIPTION: Documents C95787660 and C05783688 are subsumed in Document C05787671. In each of these documents, the Department withheld a
Department official’s recommendations regarding Department staffing, including potential positions for himself and others, and justifications for those
recommendations, as well as the opinions and details of possible next steps provided by another Department official. The Department also withheld follow up
discussion of the Department official’s recommendations, including a question for Secretary Clinton and Secretary Clinton’s recommendation in response. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
important decisions about Department staffing and its release would chill the Department’s deliberations about such matters. The Department conducted a
thorough review of the documents and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and
released.

C05784195       Email                     1              11/23/2011 DOS officials                                                RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about a Department official’s professional plans, including possible options for different roles at the
Department or another agency, under Exemptions 5. This information is pre-decisional and deliberative with respect to Department personnel decisions and its
release would chill the Department’s deliberative processes on such matters. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05784173        Email                      1              11/23/2011 DOS, White House officials                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about a particular individual’s employment prospects in the Obama administration, including the identity of
the individual, a White House official’s recommendations regarding his suitability, and a Department official’s follow-on request. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to personnel decisions and
its release would chill discussion of such decisions. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05784668       Email                      1                11/25/2011 DOS, White House, NSC officials                                 RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about the development of a statement to the press, including details about the planned use of the
statement, its clearance status, and the draft text. The draft text includes redline edits. The Department withheld this information under Exemption 5 pursuant to
the deliberative process privilege because it is pre-decisional and deliberative with respect to the communications to the public on a sensitive issue. Its release
would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.



                                                                              33
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 54 of 83




C05784420       Email                     1               12/12/2011 DOS officials                                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a possible award to be conferred by Secretary Clinton on a U.S. Government official. The withheld
information reflects recommendations of Department officials as well as details provided in order to inform Secretary Clinton’s decision on the award. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
Secretary Clinton’s decision on the award. Release of this information would chill the Department’s deliberative processes. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05784431       Email                       1              12/12/2011 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a possible award to be conferred by Secretary Clinton on a U.S. Government official. The withheld
information reflects Department officials’ questions and opinions regarding the possible award, potential alternatives to the award, and details provided to inform
the Department’s decision about the award. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it
is pre-decisional and deliberative with respect to Secretary Clinton’s decision on the award. Release of this information would chill the Department’s deliberative
processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C05785084       Email                      1               12/16/2011 DOS, White House officials                                      RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a White House official’s recommendation to Secretary Clinton regarding an issue pertaining to Senate confirmation of
nominees for Department positions under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with
respect to the Executive Branch’s efforts to obtain confirmation for nominees. Release of this information would chill the Executive Branch’s deliberations. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05786093       Email                       1               12/19/2011 DOS officials                                                   RIP         (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a Department employee’s potential ambassadorial appointment, including the candidate’s identify,
information reflecting the candidate’s views on the potential position, details about planned next steps, information provided to inform the Department’s decision
about the appointment, and U.S. Government officials’ recommendations about how to proceed. The Department withheld this information under Exemption 5
pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to personnel decisions and its release would chill
discussion of such decisions. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

C05793375       Email                        2              1/4-1/5/2012                                                                RIP
C05787538       Email                        2                  1/4/2012 DOS, White House officials                                     RIP        (b)(5) DPP
DESCRIPTION: Document C05787538 is subsumed in Document C05793375. In each of these documents, the Department withheld interagency discussion of an
individual’s position and future in that position. The withheld information reflects U.S. Government officials’ questions, opinions, and recommendations, planned
next steps, and information provided in order to inform decisions about next steps. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the Executive Branch’s decision about personnel issues and its release
                                                                             34
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 55 of 83



would chill deliberations about such issues. The Department conducted a thorough review of the documents and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

                                                                           DOS, Health and Human Services (“HHS”), Centers for
C05793371      Email                        2           1/15-1/20/2012 Disease Control and Prevention (“CDC”), NSC officials             RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about an anticipated budget request for a future fiscal year and the Department’s recommendation for how
to obtain necessary levels of funding for particular programs. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to the Executive Branch’s budget requests and justification. Its release would chill Executive
Branch planning for critical issues. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05788942      Email                        1                1/31/2012 DOS, White House officials                                      RIP            (b)(5) DPP
DESCRIPTION: The Department withheld a request about Secretary Clinton’s possible participation in an upcoming high-level meeting under Exemption 5
pursuant to the deliberative process privilege. The information is pre-decisional and deliberative with respect to Secretary Clinton’s participation in the meeting and
its release would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is
no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05787943       Email                         3            2/1-2/2/2012 DOS, White House, NSC, DOD officials                           RIP         (b)(5) DPP
DESCRIPTION: The Department withheld an interagency discussion of the public rollout of a national security strategy. The withheld information includes the
subject of discussion, as well as opinions and recommendations of different components of the Executive Branch regarding the public communications plan. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
final decisions about the public rollout of the strategy and its release would chill deliberations within the Executive Branch. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05789825       Email                          1                3/26/2012 DOS officials                                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information about a U.S. Government official’s request to be appointed to another U.S. Government component,
including the identity of the official, the position in which he was interested, and Secretary Clinton’s request for follow-up action contingent upon additional
information. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the U.S. Government’s personnel decisions and the Department’s support for the decision at issue in this document. Release of the
information would chill discussion of such decisions. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.

C05794820       Email                       1                 4/4/2012 DOS, NSC officials                                              RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information regarding an individual’s status in the selection process for a position with the Department, including details
about next steps, under Exemption 5 pursuant to the deliberative process privilege. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the employment of the individual at issue. Release of the information


                                                                               35
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                   Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 56 of 83



would chill discussion of important personnel decisions. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non-exempt information that may be reasonably segregated and released.


C05795936         Email                      1                 4/6/2012 DOS officials                                               RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a question from Secretary Clinton regarding her possible participation in an upcoming event, and a recommendation
about a possible statement about the matter. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because
it is deliberative and pre-decisional with respect to Secretary Clinton's decision whether to attend the event. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06132865        Email                       3                4/17/2012 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussions about planned meetings, including a bilateral meeting with an official from a European country and an
interagency meeting. The withheld information includes Department officials’ recommendations about potential participants in the bilateral meeting and possible
alternatives for aspects of the bilateral and interagency meeting. The Department withheld this information under Exemption 5 pursuant to the deliberative process
privilege because it is pre-decisional and deliberative with respect to final details of the meetings. Its release would chill the Department’s deliberative process.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.


C05792271       Email                       1               5/9/2012 DOS, NSC officials                                              RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an NSC official’s recommendation regarding points for Secretary Clinton to raise on a call with a foreign government
official. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative
with respect to Secretary Clinton’s communications with a foreign government official and its release would chill the Executive Branch’s deliberations about such
points. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05791235       Email                       1               6/13/2012 DOS, NSC officials                                            RIP            (b)(5) DPP
DESCRIPTION: The Department withheld information about an Executive Branch official’s potential attendance at an international meeting located abroad and
potential follow-on travel to another country. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it
is pre-decisional and deliberative with respect to U.S. Government officials’ travel and engagement with foreign partners. Release of this information would chill
deliberations about such matters. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05773157       Email                       2            6/11-6/19/2012 DOS officials, other individual                                  RIP             (b)(5) DPP
DESCRIPTION: The Department withheld discussion about an individual’s potential placement on a Department advisory board. The withheld information includes
the identity and contact information of the individual, his expressions of interest, the opinions of Department officials regarding his suitability, and details of planned
next steps. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative

                                                                                36
                                                                                                                             Judicial Watch v. Dep’t of State
                                                                                                                                                  15-cv-687
                                                                                                                                               Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 57 of 83



with respect to staffing arrangements. Its release would chill the Department’s deliberative processes. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05772830        Email                      2                6/19/2012 DOS officials, international organization official            RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information from the outgoing Chair of the Development Assistance Committee of the Organisation for Economic Co-
operation and Development regarding his professional plans and recommendations regarding the DAC’s future composition as well as suggested skills for
potential replacements. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege, including via the consultant
corollary. This information is pre-decisional and deliberative with respect to the Department’s future decision-making concerning the composition of the DAC. Its
release would chill the Department’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05791062      Email                       1                  7/2/2012 DOS officials                                                RIP         (b)(5) DPP
DESCRIPTION: The Department withheld a Department official’s feedback, reflecting his opinions, regarding a statement the Secretary made in Geneva. The
Department withheld this information under Exemption 5 because it is pre-decisional and deliberative with respect to the Department’s continuing engagement on
an issue discussed in recent statements by senior officials. Its release would chill the expression of opinions and recommendations necessary for the Department
to engage effectively on foreign policy matters of importance. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C05796217       Email                       1                7/9/2012 DOS, NSC officials                                               RIP         (b)(5) DPP
DESCRIPTION: The Department withheld details about an individual apparently under consideration for a position in the Obama administration, as well as a
question directed to Cheryl Mills and former Secretary Clinton regarding that individual. The Department withheld this information under Exemptions 5 because it
is pre-decisional and deliberative with respect to a personnel decision and its release would chill the Executive Branch’s deliberative processes. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05796299       Email                       1              7/10/2012 DOS, NSC, White House officials                                RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a discussion about individuals under consideration for a particular position at the Department. The withheld information
includes the identity of an individual who was not named to the position, opinions about his possible appointment, and a proposed path forward. The Department
withheld the discussion under Exemption 5 pursuant to the deliberative process privilege because the information is pre-decisional and deliberative with respect to
a personnel decision. Release of the information would chill important discussions about finding the most suitable policymakers for senior positions in the U.S.
government. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C06133226       Email                       2                7/10/2012 DOS, White House, NSC officials                                 RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a discussion of a personnel incident that occurred on Secretary Clinton’s trip to France, including Secretary Clinton’s
opinion of the incident, a follow-up question, and Huma Abedin’s opinion and assessment of the issue. The Department withheld this information under Exemption
5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to Secretary Clinton’s decision about how to address the

                                                                             37
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 58 of 83



issue. Its release would chill the Department’s deliberative process. The Department conducted a thorough review of the document and determined that there is
no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05791789       Email                       1                8/21/2012 DOS, White House officials                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld discussion about an individual under consideration for a particular position, including the identity of the individual,
details about here status in the selection process, and details of planned next steps. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to a personnel decision. Release of the information would chill important
discussions about finding the most suitable policymakers for senior positions in the U.S. government. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05794186      Email                       2               9/11/2012 DOS officials, White House official, reporter                    RIP          (b)(5) DPP
DESCRIPTION: The Department withheld portions of a discussion of U.S. policy in the Middle East, including questions, opinions, and assessments. This
information was provided to Secretary Clinton for the purposes of informing her decision-making with respect to policy in the region. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege because the information is pre-decisional and deliberative with respect to U.S. policy
toward the Middle East. Release of this information would deter the provision of information that may be helpful in formulating policy towards a sensitive region.
The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be
reasonably segregated and released.

C05793377       Email                    1            6/25-9/20/2012 DOS officials                                                  RIP            (b)(5) DPP
DESCRIPTION: The Department withheld details regarding an ambassador’s planned resignation under Exemptions 5. This information is pre-decisional and
deliberative with respect to the ambassador’s resignation and the Department’s response to it. Its release would chill the Department’s deliberative process. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05797406       Email                      1              10/24/2012 DOS officials                                                     RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about possible meetings between U.S. Government officials and an Israeli government official under
Exemption 5 pursuant to the deliberative process privilege. It is pre-decisional and deliberative with respect to the occurrence of the meetings and its release
would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C06133501       Email                      1              12/30/2012 DOS officials                                                 RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about a possible meeting with another U.S. Government official. The Department withheld the information
about the prospective meeting under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the
meeting. Its release would chill the Executive Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05796992      Email                       1                 1/6/2013   DOS officials, White House official                           RIP          (b)(5) DPP

                                                                              38
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 59 of 83



DESCRIPTION: The Department withheld information regarding a prospective interagency meeting and speculation about the subject of the meeting. The
Department withheld the subject line and content of the email under Exemption 5 pursuant to the deliberative process privilege. The information is pre-decisional
and deliberative with respect to a prospective meeting and the subject of the meeting. Its release would chill the Executive Branch’s deliberative processes. The
Department conducted a thorough review of this document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.


C05767024       Email                       2        10/21-10/26/2009 DOS, NSC officials                                                RIP            (b)(5) DPP
DESCRIPTION: The Department withheld discussion about candidates for a position at USAID, including a list of possible candidates, recommendations
regarding the selection process and candidates, and details of planned next steps. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege because it is pre-decisional and deliberative with respect to the selection of a candidate and its release would chill the Executive
Branch’s deliberative processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05765785       Email                       2        11/15-11/16/2009 DOS officials, job candidate                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld the ideas of a future senior adviser to Secretary Clinton regarding the issues on which he might advise. This information
was provided for the Department’s consideration and development. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege, including via the consultant corollary. This information is pre-decisional and deliberative with respect to the scope of responsibilities of a future
senior adviser as well as State’s future personnel decisions. Its release would chill the Department’s deliberative processes. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05766603         Email                        1           12/22-23/2009 DOS, White House officials                                   RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of potential candidates for a position at an international organization, including the position sought to be
filled, the identity of the individuals under consideration, and the recommendations and positions of different Executive Branch components. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to the selection
of a candidate. Its release would chill the Executive Branch’s deliberations about the U.S. Government’s support of a candidate for an important position. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05769753        Email                       1              2/8-9/2010 DOS officials                                                  RIP            (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a potential candidate for a position at an international organization, the individual’s identity and expression
of interest, the position in which he was interested, a question from Secretary Clinton, details of planned next steps, and a Department official’s assessment of his
potential candidacy. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and
deliberative with respect to the selection of a candidate and recommendation of the individual at issue in this discussion. Release of this information would chill the
Department’s deliberations about the U.S. Government’s support of a candidate for an important position. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.


                                                                               39
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 60 of 83



C05761351       Email                       1          4/24-4/25/2009 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a possible job candidate. The withheld material includes the identity of the candidate, two possible
Department positions she might fill, details about her status in the selection process, and the opinion of a Department official regarding her suitability. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to
the selection of a candidate. Release of this information would chill the Department’s deliberations about selection of a candidate for an important position. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

                                                                       DOS officials; Chairman of the Defense Policy Board;
C06163049       Email                     2                1/24/2009 other individual                                                 RIP           (b)(5) DPP
DESCRIPTION: The Department withheld information about a potential meeting between Secretary Clinton and the Chairman of the Defense Policy Board about
a sensitive matter, including a Department official’s recommendations regarding possible responses and alternatives to a meeting. The Department withheld this
information under Exemption 5 pursuant to the deliberative process privilege, including via the consultant corollary. This information is pre-decisional and
deliberative with regard to the Department’s response to a meeting request and to the potential meeting. Its release would chill the Department’s deliberative
processes. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that
may be reasonably segregated and released.

C06163801       Email                       4                 Undated DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld information regarding a potential employment arrangement with an individual who did not ultimately obtain employment
with the Department. The withheld information includes details of the potential arrangement, the identity of the individual under consideration, the individual’s ideas
regarding the potential scope of his responsibilities (which he prepared at the request of a Department official), the Department official’s own recommendations
regarding the scope of his responsibilities, and two issues identified for Secretary Clinton’s consideration. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to any employment arrangement with the
individual and the scope of responsibilities associated with the possible position. Release of this information would chill the discussions necessary to identifying
the most suitable people for important Department positions. The Department conducted a thorough review of the document and determined that there is no
additional meaningful, non-exempt information that may be reasonably segregated and released.

C06163819        Email                      1                 Undated DOS official                                                     RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of certain personnel actions, including a recommendation of a position for a particular individual and an
assessment of the Department's position regarding the possible ambassadorial nomination of another individual. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege because it is pre-decisional and deliberative with respect to a final decision on certain personnel
matters. Its release would chill the discussions necessary to identifying the most suitable people for important Department positions. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.



C05758494      Email                      1                5/8/2009    DOS officials                                                   RIP          (b)(5) DPP

                                                                               40
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 61 of 83



DESCRIPTION: The Department withheld deliberations on administrative and personnel matters and potential appointments in the Department, including an
analysis of a candidate’s suitability for a position. The Department withheld portions of this document under Exemption 5 pursuant to the deliberative process
privilege. Release of this material, which is pre-decisional and deliberative, would reveal the authors’ personal opinions and preliminary thoughts concerning the
personnel hiring and assignments and could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and
opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of
responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of
recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05758518       Email                     1           5/12-5/13/2009 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld deliberations on administrative and personnel matters and potential appointments in the Department, including
discussions evaluating candidates for potential positons. The Department withheld portions of this document under Exemption 5 pursuant to the deliberative
process privilege. Release of this material, which is pre-decisional and deliberative, would reveal the authors’ personal opinions and preliminary thoughts
concerning the personnel hiring and assignments and could reasonably be expected to have a chilling effect on the open and frank expression of ideas,
recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also
impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the
expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05758645         Email                      1         5/29-5/30/2009 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld a discussion regarding draft talking points for Secretary Clinton’s upcoming calls with Brazil and Mexico. The
Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional and
deliberative, would reveal the author’s personal opinions and preliminary thoughts relating to the draft talking points and could reasonably be expected to have a
chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for
official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch
programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05779086      Email               2                 2/13-2/14/2011 DOS officials                                                     RIP          (b)(5) DPP
DESCRIPTION: The Department withheld internal deliberations regarding the announcement of the appointment of Mr. Chris Painter as the Department of State’s
cyber coordinator, including discussions related to scope of his role and relationship to other offices in the Department. The Department withheld this information
under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional and deliberative, would reveal the preliminary
thoughts and opinions relating to the text of the announcement and could reasonably be expected to have a chilling effect on the open and frank expression of
ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information
would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion


                                                                             41
                                                                                                                         Judicial Watch v. Dep’t of State
                                                                                                                                              15-cv-687
                                                                                                                                           Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 62 of 83



and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document
and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05782922       Email                    2               10/12/2011 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: The Department withheld deliberations on administrative and personnel matters and potential appointments in the Department, including an
employee’s inquiry about a potential new positon and a response about potential candidates to interview. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional and deliberative regarding the personnel hiring
decision, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S.
Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to
formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a
preferred course of action. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt
information that may be reasonably segregated and released.

C05760151       Email                      3          11/2-11/4/2009 DOS officials                                                   RIP         (b)(5) DPP
DESCRIPTION: The Department withheld information about potential jobs in the administration for a candidate and deliberations over the personnel requests
made. The Department withheld the job candidate’s identity, as well as details about her employment interests and discussion related to her suitability. The
Department withheld portions of this document under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional
and deliberative with respect to a final decision on personnel appointments, could reasonably be expected to have a chilling effect on the open and frank
expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this
information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal
discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05760567        Email                       1                3/20/2009 DOS, White House officials                                       RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a candidate for a personnel appointment in the Department, including evaluations of the candidate and
follow up questions for the candidate. The Department withheld portions of this document under Exemption 5 pursuant to the deliberative process privilege.
Release of this material, which is pre‐decisional and deliberative with regard to the final selection of the personnel decisions, could reasonably be expected to
have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a
strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive
Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably
segregated and released.

C05767594       Email                     1             1/8-1/9/2010 DOS officials                                                       RIP          (b)(5) DPP
DESCRIPTION: The Department withheld discussion of personnel decisions, including the identity of a candidate for a personnel appointment and
recommendations regarding the candidate’s suitability and qualifications. The Department withheld portions of this document under Exemption 5 pursuant to the
deliberative process privilege. Release of this material, which is pre‐decisional and deliberative with respect to a final decision on the personnel decision, could

                                                                               42
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 63 of 83



reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government
officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to formulate
and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred
course of action. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information
that may be reasonably segregated and released.

C05771318        Email                    1              11/17/2010 DOS, NSC officials                                                RIP            (b)(5) DPP
DESCRIPTION: This document is an email exchange reflecting deliberations about a potential interaction with a foreign government. The document includes a
discussion of recommended comments to proposed language and responses to those suggestions. The Department withheld portions of this document under
Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional and deliberative with respect to a final decision on the
actions to be taken, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs
when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government
officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments
regarding a preferred course of action. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C05775115         Email                      1              9/26/2010 DOS, NSC officials                                                RIP          (b)(5) DPP
DESCRIPTION: This document is an email exchange reflecting deliberations on how to approach a foreign leader, including recommend positions to assert in
those discussions. The Department withheld portions of this document under Exemption 5 pursuant to the deliberative process privilege. Release of this material,
which contains the author’s personal opinions and preliminary thoughts concerning how to approach the foreign leader, could reasonably be expected to have a
chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for
official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch
programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated
and released.

C05790432        Email                    1                5/29/2012 DOS, OVP officials                                                 RIP          (b)(5) DPP
C05797634        Email                    1           5/29-5/30/2012                                                                    RIP
DESCRIPTION: Document C05790432 is subsumed in Document C05797634. The documents are email exchanges regarding a proposed travel schedule, U.S.
participation at a major conference overseas, and a discussion of potential attendees. In Document C05797634, the Department also withheld recommended
options from Secretary Clinton about how to proceed. The Department withheld portions of these documents under Exemption 5 pursuant to the deliberative
process privilege. Release of this material, which is pre‐decisional and deliberative, would reveal preliminary thoughts and opinions regarding U.S. participation
and could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S.
Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to
formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a
preferred course of action. The Department conducted a thorough review of the documents and determined that there is no additional meaningful, non-exempt
information that may be reasonably segregated and released.

                                                                               43
                                                                                                                            Judicial Watch v. Dep’t of State
                                                                                                                                                 15-cv-687
                                                                                                                                              Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 64 of 83




C05760316       Email                      2        11/12-11/13/2009 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld deliberations on administrative and personnel matters, including potential appointments in the Department. The
withheld information includes the identities of job candidates, as well as information and evaluation about a candidate’s background, suitability, and potential
appointment options. The Department withheld portions of this document under Exemption 5 pursuant to the deliberative process privilege. Release of this
material, which is pre-decisional and deliberative with respect to a final decision on personnel appointments, could reasonably be expected to have a chilling effect
on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official
action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by
inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a
thorough review of the document and determined that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05761280        Email                     1               4/20/2009 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: The Department withheld deliberations on administrative and personnel matters, including potential appointments in the Department. The
withheld information includes the identities of job candidates, as well as information and evaluations of their background and suitability. The Department withheld
this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre-decisional and deliberative with respect to
a final decision on personnel appointments, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations,
and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of
responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of
recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C05759521         Email               2                   9/2-9/3/2009 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: This document is an email exchange regarding the use of a ‘fast reporting team’ on contractor options and on how to constitute other study
panels to evaluate contractors’ overseas performance. The document contains recommendations and assessments of potential subjects for review and analysis.
The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains the authors’
personal opinions and preliminary thoughts concerning the purpose and constitution of the proposed fast reporting team, could reasonably be expected to have a
chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for
official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch
programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department
conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated
and released.

C05767445      Email             1                      2/26/2010 DOS officials                                                   RIP           (b)(5) DPP
DESCRIPTION: This document is an email exchange discussing an unfolding situation in a European country and advising on next steps for the Secretary to take.
The Department withheld portions of this document under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains the
authors’ personal opinions and preliminary thoughts concerning the proposed next steps, could reasonably be expected to have a chilling effect on the open and
frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of
                                                                              44
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 65 of 83



this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid
internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review
of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C05767626        Email             1                     1/09/2010 DOS officials                                                    RIP           (b)(5) DPP
DESCRIPTION: This document is an email exchange providing a status report on deliberations that occurred during an interagency meeting regarding an
international strategy. It summarizes various recommendations, assessments, and suggestions offered by participants at the meeting. The Department withheld
portions of this document under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains the author’s personal opinions
and preliminary thoughts regarding the issues discussed at the meeting, could reasonably be expected to have a chilling effect on the open and frank expression
of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information
would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion
and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document
and determined that there is no additional meaningful, nonexempt information that may be reasonably segregated and released.

C05775286      Email                2                      3/27/2010 DOS officials                                                    RIP          (b)(5) DPP
DESCRIPTION: This document is an email exchange containing internal deliberations regarding two draft statements on a foreign policy issue, including
recommend edits by Secretary Clinton and suggestions for further review by other Department officials. The Department withheld this information under
Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐decisional and deliberative, would reveal the preliminary thoughts
and opinions relating to the draft statements and could reasonably be expected to have a chilling effect on the open and frank expression of ideas,
recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also
impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the
expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C05782901        Email             1                        10/11/2011 DOS officials                                                      RIP           (b)(5) DPP
DESCRIPTION: The Department withheld discussion of deliberations on Department budget issues, including a recommended course of action on a specific
budget matter. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which is pre‐
decisional and deliberative, would reveal details of the Department employee’s preliminary thoughts and opinions regarding the budget issues and could
reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government
officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to formulate
and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred
course of action. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt information
that may be reasonably segregated and released.

C06859775       Email             2                      12/17/2009 DOS officials                                                 RIP         (b)(5) (DPP)
DESCRIPTION: The Department withheld points prepared by a subordinate Department official to prepare Secretary Clinton for a possible meeting. The withheld
information includes the target goals of the meeting for the U.S. Government, potential compromise positions, assessments of foreign governments’ positions, and
                                                                               45
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 66 of 83



selected facts provided to prepare the Secretary. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege.
Release of this material, which contains the opinions, recommendations, and selected facts, could reasonably be expected to have a chilling effect on the open
and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure
of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid
internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review
of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859782       Email              1                     1/23/2012 DOS officials; Tony Blair                                            RIP           (b)(1), 1.4(b), (d)
DESCRIPTION: The Department withheld a readout and analysis of countries’ positions on a sensitive foreign policy matter involving the Middle East, including
foreign government information from one government. The Department withheld this information under Exemption 1 pursuant to E.O. 13526 Sections 1.4(b) and
(d), which pertain to foreign government information and foreign relations or foreign activities of the United States, including confidential sources. On January 8,
2020, in accordance with the requirements of Section 1.7(d) of E.O. 13526, the Department classified portions of the documents that were originally
UNCLASSIFIED as CONFIDENTIAL. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C06859790      Email               3                       8/30/2011    DOS officials                                                    RIP       (b)(1), 1.4(d);
                                                                                                                                                   (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a potential meeting with a foreign government official. The withheld information reflects a Department
employee’s assessment of a foreign government official and an upcoming event involving a sensitive matter, as well as Department employees’
recommendations, analysis, opinions, and input regarding a potential upcoming meeting and associated policy in a sensitive region. The Department withheld the
Department employee’s assessment under Exemption 1 pursuant to E.O. 13526 Section 1.4(d), which pertains to foreign relations or foreign activities of the
United States, including confidential sources. On January 8, 2020, in accordance with the requirements of Section 1.7(d) of E.O. 13526, the Department classified
portions of the documents that were originally UNCLASSIFIED as CONFIDENTIAL. The Department withheld the Department employees’ recommendations,
analysis, opinions, and input under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to
the U.S. Government’s actions concerning a potential meeting and associated policy, and release of this information would chill the exchange of information
necessary to informing the Executive Branch’s decisions about appropriate action. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non-exempt information that may be reasonably segregated and released.

C06859804      Email               3                 8/30-8/31/2011 DOS officials                                                    RIP            (b)(7)(E)
DESCRIPTION: This document is an email exchange. The Department withheld two lines of internet routing metadata at the bottom of the email that was added
by the FBI during the course of its investigation under Exemption 7(E). Release of this information could provide malicious actors with insight into how to
circumvent Department computer network security. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non‐exempt information that may be reasonably segregated and released.

C06859815      Email               3                       8/30/2011    DOS officials, private individual                                RIP           (b)(5) DPP



                                                                                46
                                                                                                                             Judicial Watch v. Dep’t of State
                                                                                                                                                  15-cv-687
                                                                                                                                               Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 67 of 83



DESCRIPTION: This document is an email exchange consisting of a memorandum prepared by a private individual and the Secretary’s intra-Department
response. The Department withheld the Secretary’s response, including her recommendation regarding topics to be raised with foreign officials and a follow-up
question. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains the
Secretary’s recommendation and question, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations,
and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of
responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of
recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and determined that
there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859820      Email              4                       11/4/2012   DOS officials                                                   RIP          (b)(7)(E)

DESCRIPTION: This document is an email transmitting a daily schedule for the Secretary. The Department withheld two lines of internet routing metadata at the
bottom of the email that was added by the FBI during the course of its investigation under Exemption 7(E). Release of this information could provide malicious
actors with insight into how to circumvent Department computer network security. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859830       Email              2                11/5-11/7/2012 DOS officials                                                      RIP         (b)(5) DPP
DESCRIPTION: The Department withheld Department officials’ responses, including questions, opinions, and recommendations, on a draft document pertaining
to global health policy. The email contains recommendations regarding procurement and funding for global health policy as well as recommended strategies for
improving global health policy. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this
material, which contains the authors’ opinions and recommendations on a draft strategy document, could reasonably be expected to have a chilling effect on the
open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action.
Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting
candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859844       Email                       5         2/17-2/18/2009 DOS officials; private individual                                RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an individual’s recommendations to Secretary Clinton regarding an upcoming trip to Egypt, which Secretary Clinton had
solicited. The recommendations include proposals regarding foreign policy strategy and suggested points to raise with foreign officials. The Department withheld
this information under Exemption 5 pursuant to the deliberative process privilege, including via the consultant corollary. The information is pre-decisional and
deliberative with respect to the preparation for the Secretary’s trip to Egypt and her decisions regarding whether and how to engage with foreign officials about
various foreign policy issues. Release of this material could reasonably be expected to have a chilling effect on the open and frank expression of ideas,
recommendations, and opinions that occurs when U.S. Government officials and their selected advisers are developing a strategy for official action. Disclosure of
this information would also impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid
discussion and the expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the
document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.


                                                                              47
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 68 of 83



C06859741      Email              1                       8/28/2011    DOS officials                                                   RIP          (b)(5) DPP,
                                                                                                                                                    Presidential
                                                                                                                                                    Communications
                                                                                                                                                    Privilege (“PCP”);
                                                                                                                                                    (b)(7)(E)

DESCRIPTION: The Department withheld officials’ recommendations regarding Secretary Clinton’s proposed communications with foreign leaders concerning
foreign policy issues in Mexico. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this
material, which contains recommendations regarding diplomatic communications, could reasonably be expected to have a chilling effect on the open and frank
expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this
information would also impede the ability of responsible government officials to formulate and carry out executive branch programs by inhibiting candid internal
discussion and the expression of recommendations and judgments regarding a preferred course of action. In addition, the Department withheld the subject of an
interagency meeting under Exemption 5 pursuant to the presidential communications privilege because it reflects information about advice provided to the
President from close advisers. The Department also withheld two lines of internet routing metadata at the bottom of the email that was added by the FBI during the
course of its investigation under Exemption 7(E). Release of this information could provide malicious actors with insight into how to circumvent Department
computer network security. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt
information that may be reasonably segregated and released.

C06859763      Email              2                       8/31/2011    DOS officials                                                   RIP         (b)(1), 1.4(b), (d);
                                                                                                                                                   (b)(5) DPP
DESCRIPTION: The Department withheld discussion of a forthcoming international meeting regarding the Middle East. The withheld information reflects the
identities of foreign government officials, the positions of foreign governments on an ongoing matter, a readout of a meeting with a foreign government official on a
sensitive matter, and Department officials’ recommendations and input regarding potential follow-up action. The Department withheld certain information under
Exemption 1 pursuant to E.O. 13526 Sections 1.4(b) and (d), which pertain to foreign government information and foreign relations or foreign activities of the
United States, including confidential sources. On January 8, 2020, in accordance with the requirements of Section 1.7(d) of E.O. 13526, the Department classified
portions of the documents that were originally UNCLASSIFIED as CONFIDENTIAL. The Department also withheld the Department officials’ recommendations and
input under Exemption 5 pursuant to the deliberative process privilege. This information is pre-decisional and deliberative with respect to the U.S. Government’s
actions concerning a sensitive issue and release of this information would chill the exchange of information necessary to informing the Executive Branch’s
decisions about appropriate action. The Department conducted a thorough review of the document and determined that there is no additional meaningful, non-
exempt information that may be reasonably segregated and released.

C06859787        Email            3                     8/30/2011 DOS officials                                                       RIP           (b)(5) DPP
DESCRIPTION: The Department withheld an official’s recommendations regarding Department and inter-agency policy regarding women’s issues and suggested
strategies to pursue. The email also contains recommended strategies during engagements with foreign governments on women’s issues. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains recommendations regarding
diplomatic communications, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions
that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of responsible

                                                                               48
                                                                                                                           Judicial Watch v. Dep’t of State
                                                                                                                                                15-cv-687
                                                                                                                                             Vaughn Index
                                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 69 of 83



government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of recommendations and
judgments regarding a preferred course of action. The Department conducted a thorough review of the document and determined that there is no additional
meaningful, non‐exempt information that may be reasonably segregated and released.

C06859797      Email             4                 8/28-8/29/2011    DOS officials                                                  RIP           (b)(5) PCP;
                                                                                                                                                  (b)(7)(E)
DESCRIPTION: The Department withheld details about a forthcoming interagency meeting to be attended by the President, including details about planned
participants and the subject matter of the meeting, under Exemption 5 pursuant to the presidential communications privilege. This information reflects information
about the advice provided to the President from close advisers, as well as the process by which the President receives that advice. The Department also withheld
two lines of internet routing metadata at the bottom of the email that was added by the FBI during the course of its investigation under Exemption 7(E). Release of
this information could provide malicious actors with insight into how to circumvent Department computer network security. The Department conducted a thorough
review of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859802      Email               1                       6/14/2009 DOS officials                                                  RIP           (b)(5) DPP
DESCRIPTION: The Department withheld a recommendation for a proposed talking point for potential use by Secretary Clinton concerning Iran and a description
of the process by which that talking point was developed. The Department also withheld a Department official’s recommendation about messaging pertaining to
Iran. The Department withheld this information under Exemption 5 pursuant to the deliberative process privilege. Release of this material, which contains a
proposal and a recommendation regarding a sensitive matter, could reasonably be expected to have a chilling effect on the open and frank expression of ideas,
recommendations, and opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also
impede the ability of responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the
expression of recommendations and judgments regarding a preferred course of action. The Department conducted a thorough review of the document and
determined that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859819        Email              5                    11/1/2012 DOS officials                                                    RIP           (b)(7)(E)
DESCRIPTION: This document is an email transmitting a daily schedule for the Secretary. The Department withheld two lines internet routing metadata at the
bottom of the email that was added by the FBI during the course of its investigation under Exemption 7(E). Release of this information could provide malicious
actors with insight into how to circumvent Department computer network security. The Department conducted a thorough review of the document and determined
that there is no additional meaningful, non‐exempt information that may be reasonably segregated and released.

C06859851      Email             4                       8/29/2011   DOS officials                                                  RIP            (b)(5) DPP, PCP;
                                                                                                                                                   (b)(7)(E)
DESCRIPTION: The Department withheld the subject of a phone call between the President and the Secretary, as well as proposed talking points for potential
use during the call. The talking points contain recommendations regarding specific actions the United States Government should undertake. The Department
withheld this information under Exemption 5 pursuant to the deliberative process privilege and the presidential communications privilege. Release of this material,
which contains proposed talking points, could reasonably be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and
opinions that occurs when U.S. Government officials are developing a strategy for official action. Disclosure of this information would also impede the ability of
responsible government officials to formulate and carry out Executive Branch programs by inhibiting candid internal discussion and the expression of

                                                                             49
                                                                                                                        Judicial Watch v. Dep’t of State
                                                                                                                                             15-cv-687
                                                                                                                                          Vaughn Index
                                  Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 70 of 83



recommendations and judgments regarding a preferred course of action. In addition, the withheld information reflects advice to be provided by a close adviser to
the President regarding a sensitive matter. The Department also withheld two lines of internet routing metadata at the bottom of the email that was added by the
FBI during the course of its investigation under Exemption 7(E). Release of this information could provide malicious actors with insight into how to circumvent
Department computer network security. The Department conducted a thorough review of the document and determined that there is no additional meaningful,
non‐exempt information that may be reasonably segregated and released.

C06859861      Email              3                 8/28-8/29/2011     DOS officials                                                  RIP             (b)(5) DPP;
                                                                                                                                                      (b)(7)(E)
DESCRIPTION: The Department withheld a Department official’s analysis, opinion, and recommendations about a forthcoming international meeting, as well as
facts provided to inform U.S. Government decision-making about the meeting. The Department withheld this information under Exemption 5 pursuant to the
deliberative process privilege. Release of this material, which contains analysis, input, and facts provided to inform a decision-making process, could reasonably
be expected to have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are
developing a strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out
executive branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action.
The Department also withheld two lines of internet routing metadata at the bottom of the email that was added by the FBI during the course of its investigation
under Exemption 7(E). Release of this information could provide malicious actors with insight into how to circumvent Department computer network security. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably
segregated and released.

C06859865      Email              9                   8/31-9/1/2011    DOS officials, foreign government official                     RIP              b)(5) DPP,
                                                                                                                                                       (b)(7)(E)
DESCRIPTION: The Department withheld a proposed response to a foreign government regarding an ongoing financial matter, as well as information about
possible alternative options and details about potential next steps. The Department withheld this information under Exemption 5 pursuant to the deliberative
process privilege. Release of this material, which contains proposals, alternatives, and details about the deliberative process, could reasonably be expected to
have a chilling effect on the open and frank expression of ideas, recommendations, and opinions that occurs when U.S. Government officials are developing a
strategy for official action. Disclosure of this information would also impede the ability of responsible government officials to formulate and carry out Executive
Branch programs by inhibiting candid internal discussion and the expression of recommendations and judgments regarding a preferred course of action. The
Department also withheld two lines of internet routing metadata at the bottom of the email that was added by the FBI during the course of its investigation under
Exemption 7(E). Release of this information could provide malicious actors with insight into how to circumvent Department computer network security. The
Department conducted a thorough review of the document and determined that there is no additional meaningful, non‐exempt information that may be reasonably
segregated and released.




                                                                              50
                                                                                                                          Judicial Watch v. Dep’t of State
                                                                                                                                               15-cv-687
                                                                                                                                            Vaughn Index
03/04/2015 1:52 PM FAX                                                                                    � 0002/0004
                 Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 71 of 83

                           Judicial
                           Watcli
                           Because no on.e
                           is above the law!



            March 4, 2015

            VIA CERTIFIED MAIL & FACSIMILE

            Office of Information Prog-ram.s and Services
            A/GIS/IPS/RL
            ll. S. Department of State
            Washington, D. C. 20522-8100
            FAX (202) 261-8579

            Re: Freedom of Information Act Request

            Dear Freedom of Information Officer:

                   Pursuant to the Freedom oflnformation Act (FOIA), 5 0.S.C. § 552, Judicial
            Watch, Inc. hereby requests that the U.S. Department of State produce the follpwing
            within twenty (20) business days:

                    Any and all emails sent or Teceived by former Secretary of State Hillary
                    Rodham Clinton in her official capacity as Secretary of State during her
                    tenure as Secretary of State.

                    The timeframe for this request is February 2, 2009 to January 31, 2013.

                   We call your attention to President Obama• s January 2 I , 2009 Memorandum
            concerning the Freedom of Information Act. in which he states:

                             All agencies should adopt a presumption in favor of
                             disclosure, in order to renew their commitment to the
                             principles embodied in FOIA... The presumption of
                             disclosure should be applied to all decisions involving
                                    1
                             FOIA.

                  The memo further provides that "The Freedom of Information Act should be
            administered with a clear presumption: In the case of doubt, openness prevails."

                   Nevertheless, if any responsive record or portion thereof is claimed to be exempt
            from production under FOIA, please provide sufficient identifying information with
                                        ...
            ' Freedom of Information Act. Pres. Mem. of January 21, 2009, 74 Fed. Reg. 4683.
                                                                                               Stein Declaration
                                                                                               Civil Action No. 15-cv-00687
                                                                                               Exhibit 2

                   425 Third St, SW, Suite 800, Washington, DC 20024 "Tel; (202) 646-5172 or l-888-593-8442
                         FAX: (202) 646-5199., Email: info@JudicialWatch.org ., www.JudicialWatcb.org
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 72 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 73 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 74 of 83




                                                         Stein Declaration
                                                         Civil Action No. 15-cv-00687
                                                         Exhibit 3
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 75 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 76 of 83




                                                      Stein Declaration
                                                      Civil Action No. 15-cv-00687
                                                      Exhibit 4
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 77 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 78 of 83




                                                       Stein Declaration
                                                       Civil Action No. 15-cv-00687
                                                       Exhibit 5
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 79 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 80 of 83




                                                         Stein Declaration
                                                         Civil Action No. 15-cv-00687
                                                         Exhibit 6
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 81 of 83
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 82 of 83




                                                         Stein Declaration
                                                         Civil Action No. 15-cv-00687
                                                         Exhibit 7
Case 1:15-cv-00687-JEB Document 69-2 Filed 11/06/20 Page 83 of 83




                                                         Stein Declaration
                                                         Civil Action No. 15-cv-00687
                                                         Exhibit 8
